Explanations of vote
Oral explanations of vote
We shall now proceed to the explanations of vote.
(PL) The Baltic Sea is a European asset which we all share, so it is important to take steps which will allow us to protect it from ourselves.
That may sound paradoxical, but some branches of the economy, such as industry, agriculture and fishing - if they are managed badly - can adversely affect the Baltic's biosystems. Therefore, despite the things which have to be done to benefit essential processes in the economy, it is our duty to make sure we care for and protect the Baltic, which is an exceptional natural resource. Neglecting the Baltic's biodiversity will harm those sectors of the economy which benefit from the Baltic's water. Therefore, supranational and cross-border cooperation is essential in this area.
Only thanks to joint research, including the participation of Russian scientists, can we create an effective system which protects the Baltic Sea and allows its potential to be used in an innovative way.
(DE) Mr President, I would like to extend a very warm welcome to Estonia on joining the euro area. I am pleased about every new member of the euro area, because a common currency is an important integrating factor. Nevertheless, I would like to remind the Commission at this point that there are stability criteria which must be met. Sometimes I get the impression that existing members of the euro area have special rights. Rules are there to be followed. Anyone who breaches the rules must be punished. This applies particularly to the euro stability criteria.
(ET) I have faith in the euro as a currency, and, of course, as the Estonian representative, I supported the adoption of the report and the adoption of the euro from next year. Our budget deficit is small and our public sector debt is one of the lowest in Europe. The government has made cuts wherever it can. The result - approval at European Union level - is well-deserved. However, I also voted for the report in order to thank and praise our people, the Estonian population. No strikes, no revolts, not even any griping, while tolerating high unemployment, a drop in pay - it has lived through all of this. This strain cannot go on any longer. We are hoping that the euro will provide relief, the beginning of a new upturn. Thank you.
Mr President, I voted in favour of the report, and first of all I would like to congratulate Estonia on the decision by the European Parliament to allow its entry into the euro area on 1 January 2011. The euro has experienced some serious challenges today; however, Estonia's entry into the euro area should be a clear message to those who question the existence and prospects of Europe's single currency.
We should take Estonia's determination and consistent efforts towards its membership in the euro area family as an example, especially taking into account that Estonia's commendable performance was achieved during the global financial and economic crisis. Estonia's case should serve as an example to other Member States that are seeking to join the euro area, as well as to current members of the euro family, especially those who tend to underestimate the importance of the euro area's criteria and rules.
(PL) Mr President, the drafting of the report we have adopted today has been a painful experience. As you know, last year we completed the analogous report on granting the Council discharge only in November. This shows that on the matter of supervision of the budgetary expenditure of this fundamental institution of the Union, the European Parliament had, and still has, a considerable number of reservations.
Despite various problems and the very difficult dialogue with the Council, it is to be hoped that the credit of trust we have given the Council today will result in more open cooperation with the latter, so that the documents sent to the European Parliament in the area of budgetary expenditure will be more precise, so that this will happen earlier, so that at last, the famous 'gentlemen's agreement' - a construction from 1970, 40 years ago - will be revised, so that the European Parliament will gain a real and ongoing influence in terms of supervising the budgetary expenditures of the Council.
Mr President, I am deeply concerned about the recent statement made by the European Council President claiming that Member States agree to submit their budgets to the Commission in advance of their national parliaments.
This was simply incorrect and it was a clear attempt by Mr Van Rompuy to bounce Member States into agreeing a further transfer of powers to the EU. Requiring Member States to first submit their budgets to the Commission would constitute a gross breach of national sovereignty. I am pleased that the UK Government has now corrected President Van Rompuy and is resolute in reiterating that the House of Commons will be the first to see and approve our budgets. This is non-negotiable.
Member States who wish to pursue further economic and fiscal integration should be free to do so, but it should not be forced on countries like the United Kingdom, who wish to retain their economic sovereignty.
Mr President, I voted against this report, not because I do not believe in translation of criminal proceedings - it is, of course, very important that there is correct interpretation and translation in these proceedings. However, what this actually does is purport to add greater competence under the ECHR. The United Kingdom is already a signatory under the ECHR and it was incorporated into our law in 1998, as it is, I believe, across the European Union.
What we need to ask ourselves is why the European Union is going down this road. I believe it is going down this road - and I think we all know why it is going down this road - because this is another step on the road to statehood. That is why I voted against this. National governments must make these decisions. It is not for you: you are not a country. How many times do we have to say this?
Mr President, I and my colleagues in the UK Independence Party abstained on this vote, but not because we have any objection in principle to there being proper translation services for those finding themselves in foreign courts. But to vote for this would mean endorsing the Stockholm Programme and the harmonisation of European legal systems.
As we have seen with the European Arrest Warrant, this means the destruction of the centuries-old safeguards against unjust arrest and imprisonment under English law. Worse is to come with trials in absentia and the common recognition of fines and confiscation orders, etc. Anyone who believes that national courts should have the right to protect their own citizens must oppose the harmonisation of the legal systems and the Stockholm Programme.
Mr President, I voted to reject this report and I am delighted that this Chamber has rejected it. I represent the West Midlands in the United Kingdom, one of the worst areas of unemployment in the United Kingdom. What people do in the West Midlands, as they do across the UK, is that we start small businesses; indeed most employment in the United Kingdom comes from small business and this report is just another attack on small businesses. Had it got through, it would have been an indicator that if you started a small business, you would be over- and over-regulated, so I am hoping that this Chamber and the Commission will not bring this report back to the Chamber and will also see its rejection as an indicator for further legislation not to over-regulate small business. We need revival in our economy, not over-regulation.
(IT) Mr President, ladies and gentlemen, I voted in favour of this report since I think that European consumers have the right to know what is in the food they eat.
The Commission proposal for the reformulation of the EU's provisions on food labelling is clearly intended to meet the requirements of better lawmaking. Of course, it is designed to reduce red tape, offer stakeholders in the food chain a greater degree of legal certainty, improve the competitiveness of the European food industry and ensure that consumers are provided with comprehensive information about foods. While, on the one hand, it would make for transparency in the interests of consumers, on the other, it does not seem suited either to reducing red tape or to simplifying legislation. In our opinion, the Commission has made it much too easy for itself.
I support the rapporteur's proposal concerning nutrition profiles, which are indeed defined in detail, but do not have a scientific basis. What is more, the fact that the Commission drew up the proposal for a regulation without consulting outside experts is, in our view, mystifying. It is also mystifying that the proposal should have been submitted at a time when, although the results of piecemeal scientific research are available, a broad-based study covering all the Member States has only just been started.
(DE) Mr President, of course consumers have a right to know what foods contain. However, anyone who believes that the new labelling regulations will jolt Europe out of its complacency or that people will eat more healthily as a result is barking up the wrong tree. What we need is dietary advice and education, not only for adults, but, in particular, for children, and this is becoming increasingly important. People who have a varied diet and take plenty of exercise can eat a bar of chocolate with a clear conscience. This should be the message that we are sending out following our vote today.
(IT) Mr President, ladies and gentlemen, I voted against the amendments in the Sommer report which introduce the so-called 'traffic light' system. I believe that indicating fats, salt, sugars, saturated fats and energy content by means of a simple system whereby they are associated with a value would not give consumers correct information. Instead, there is a genuine risk of penalising ready-made foodstuffs, such as frozen pizza, which would bear a red mark on its label because it contains cheese. Paradoxically, the traffic light favours unhealthier products over quality products. Lastly, I do not agree with stating the number of calories on the labels of alcoholic drinks, including wine. The place of origin and provenance of products has been clarified.
(ET) Mr President, I had my hand up to speak in good time during the speech on the previous report too (by which I mean Mrs Bauer's), and once I finish my contribution on Mrs Sommer's report, then I will also talk about that. I also submitted a written request, so it was not my fault that I did not get a chance to speak. Now, with regard to Mrs Sommer's report, the rapporteur has completed a very considerable amount of excellent work, and I am in favour of legal clarity, because the adoption of a single certain set of rules would replace the thicket of current norms. I therefore supported the adoption of the regulation.
I am a supporter of the GDA, because this marking gives objective information on how much energy and nutrients there are in a single portion of food. This kind of information is welcome in making decisions about consumption. However, I did not support the introduction of the colour code system. This system gives a subjective assessment of products, and does not give the consumer information on how to eat a balanced diet and how to eat according to one's needs. The traffic light system actually divides up foods into good and bad, but it would be sensible to speak of good and bad eating habits. Thank you.
(ET) I appreciated Mrs Bauer's work. I am on this committee, and I saw how much effort she made and how much time she spent. In my opinion, there is no point in including the self-employed in this regulation, because the second regulation, namely number 51, will cover them, and in this respect, overregulation is not a positive thing. So I did not therefore support the Commission's blackballing of the proposals, nor did I support the rejection of the report. Thank you.
(PL) The basic idea of this regulation is to bring about a situation in which a single system of labelling food products will operate throughout the European Union. This will certainly be more transparent and comprehensible to all European consumers.
Uniform rules for labelling food will make it easy for us to choose the right product. When we are abroad, we will avoid uncertainty over ingredients which we do not want or the accidental consumption of allergens. Harmonisation of legislation at European Union level will ensure that the market functions efficiently and will liberalise the flow of goods. Let us not forget, however, that every change to the rules for labelling food products which is not preceded by a transition period exposes producers to the risk of very heavy losses.
(LT) Today, Parliament voted on a very important document and I welcome the decision adopted. It is important for consumers to be appropriately informed and, as far as is possible, the information they receive must not be misleading and has to be accessible. With my vote, I tried to take consumer interests into account as much as possible, but we still must strike a balance between necessary and surplus information and find a balance between the interests of consumers and those of manufacturers. Therefore, I feel that the next step should be to set up a system or at least to encourage manufacturers to voluntarily provide consumers with as much additional information as possible so that we can safeguard public health within our European Union.
(DE) Mr President, ladies and gentlemen, the regulation is intended to provide better information for consumers and help in the fight against obesity. At the same time, however, it should also bring about a reduction in red tape.
We have achieved the objective of providing plenty of information for consumers with our decision today. It remains to be seen whether what we have decided on will always have the desired effect. However, I would like to make it clear that better information will not, of its own accord, result in healthier eating and a reduction in obesity. We will have to do more, and that includes this Parliament, to provide education and information, particularly in schools.
As far as the reduction in red tape is concerned, we have achieved exactly the opposite. We still have the nutrient profiles in the shops and we still have origin labelling in the shops. As a result, we have increased the amount of bureaucracy and overloaded consumers with information, so that they will not even notice the details on reducing obesity.
Mr President, other Labour MEPs and I myself voted in the end for the Sommer report in the final vote because we feel progress was made, particularly in two areas: country of origin and front of pack labelling. However, we do have major reservations about the vote to delete national voluntary labelling schemes, such as the ones which are practised by major retailers in the United Kingdom.
These are totally voluntary schemes and, from all the evidence, consumers like these schemes. We will see what happens in the Council about the retention of national schemes. We hope that when it comes to second reading, if we cannot get agreement across Europe on traffic lights, at least those countries that have developed national schemes which work and which are well understood should be able to retain those schemes.
Mr President, I voted against this resolution. While there is no legislative effect, it nevertheless reflects the direction in which the European Union is heading.
It is a blueprint for economic governance of Europe by the European Union. As we have heard this morning from Mr Barroso and the heads of most of the political groups, this is precisely what they want. The current financial crisis is seen as a beneficial crisis to extend the power of the European Union.
I represent the City of London, which faces potential destruction from proposed European Union legislation. Economic governance by Europe would destroy the British economy as a whole. One sensible thing that the resolution did contain was Mr Pieper's amendment allowing countries to exit the European single currency. I was happy to vote for that but unfortunately, it was defeated.
Written explanations of vote
I voted for this document which will offer more opportunities to exploit the scientific potential in the Member States of the Baltic Sea region. The ecosystems of the Baltic Sea are under great threat environmentally due to natural and human factors, and science must be used in order to solve this. Hitherto, a number of research and development programmes have been implemented by Member States in the Baltic Sea region individually at national level, but they are not sufficiently coordinated at European level. I believe that the BONUS programme will become a good example and will enhance the Baltic Sea Region's research capacity and will include the scientists of these countries in joint action while contributing to the establishment and implementation of the European Research Area (ERA) in the Baltic Sea Region.
When national and EU synergies potentially trigger synergies between research, competitiveness and innovation, I believe that it is the job of whoever is responsible for administering and deciding to support the project. The report by Mrs Ek proposes interventions aiming to coordinate scientific research activities to gain an understanding of interactions within the Baltic Sea ecosystem, which are currently supported by national programmes. I will therefore vote in favour of this report.
I voted for this report because the Baltic Sea and its coast are experiencing the increasingly negative impact of various factors - pollution, climate change, acidification, stock depletion and a decline in biological diversity. Therefore, in order to reduce the pollution in the Baltic Sea, eight European Union Member States, including Lithuania, aim to undertake a Joint Baltic Sea Research and Development Programme - BONUS-169. At present, in some countries in the Baltic Sea region, scientific research is being carried out at national level and corresponding programmes are being implemented, but there is insufficient coordination at EU level in this area. Therefore, given the severity of the current situation, scientific research programmes in the Baltic Sea region could be more focused and systematic in order to address the complex and urgent issue of the sea's pollution in a coordinated, efficient and effective manner. I would like to draw attention to the fact that the financial support allocated by the Commission to the joint development programme will help the optimal exploitation of the research potential.
Moreover, this joint programme is in line with the objectives of the European Marine and Maritime Strategy and the EU's Baltic Sea Strategy. It is also in line with the new Europe 2020 strategy because investment in science and knowledge which will stimulate economic growth and the creation of new jobs is one of the main goals of the future strategy.
in writing. - (PT) I welcome the BONUS programme, which will integrate the national research activities of the Member States and the European Commission on the environment and management of marine resources in the Baltic Sea.
The BONUS programme is a forward-looking model and an example for other kinds of regional cooperation in the field of scientific research.
Like the Baltic region, other regions such as south-western Europe would benefit from there being concerted action between the Member States and the Commission so as to address common challenges and support sustainable development in its regions.
There are research programmes undertaken by Member States individually in this region of Europe that could achieve critical mass in strategic areas.
I therefore call on Parliament and the Commission to consider the possibility of creating a joint research programme for south-western Europe, focusing on areas of great importance, such as the sea and energy sources from the sea, with a view to the sustainable development of the European Atlantic axis and its neighbouring regions.
The report on the Joint Baltic Sea Research Programme deals with the options for Community participation in research activities in the Baltic region, which have long been carried out by the eight European Union Member States of Denmark, Estonia, Finland, Germany, Latvia, Lithuania, Poland and Sweden. The activities are uncoordinated, however, and have an insufficient cross-border effect. Community participation should unite the national research programmes and the activities of the participating states into one joint programme entitled BONUS, supporting the fulfilment of research and environmental objectives for the Baltic Sea region, maritime and nautical strategies and the framework directive on water. I welcome the inclusion of scientists from the Russian Federation in the BONUS project, as Russia has large Baltic territories, and therefore has a direct impact on the Baltic Sea ecosystem.
From a financial cost perspective, BONUS does not count as a new project for the Community, as it ties in with projects sharing the same objectives, which have already ended or will come to an end - that is, ERA (2004-2006) and ERA-NET PLUS (2007-2011) - and it should carry on the work of these projects. I fully support the aim of securing funding from the participating states, which would ensure the sustainability of these activities even after EU funding comes to an end. I agree with the report as a whole and I will be voting in favour of it.
The Baltic Sea has known periods of great prosperity and activity, as when the Hanseatic League was at its height. It allowed for the fruitful exchange of people, goods and knowledge among various lands belonging to different nations. These exchanges helped to develop closer relations among the cities of the League and encouraged the rise of real solidarity, like that which Schuman was to advocate centuries later as the best way to 'make Europe'.
The semi-enclosed nature of the Baltic Sea and the maritime traffic passing through it have led to the accumulation of large amounts of pollutants of various origins. These urgently need to be removed, or the whole ecosystem of the region will be put at risk. The European Union must contribute to implementing projects to promote maritime research and development in the Baltic Sea. Given the particularly serious circumstances affecting it, this must be a priority.
The Baltic Sea and its coast have been blighted by pollution, acidification and loss of natural resources and biodiversity. In the name of reducing pollution in the Baltic Sea, eight Member States of the European Union, Denmark, Estonia, Finland, Germany, Latvia, Lithuania, Poland and Sweden will implement a development programme for the Baltic Sea called 'BONUS'. This programme aims to support scientific development and innovation by providing the necessary legal and organisational framework for transnational cooperation between the Baltic Sea states on environmental research in the Baltic Sea region, which is in line with the EU 2020 objectives relating to research and knowledge. The Union's participation will be as much as EUR 50 million throughout the implementation phase and will match the contributions of the participating states in order to increase their interest in carrying out the programme jointly. I welcome the European Commission's financial support for this programme and especially the fact that the participating Member States will guarantee the sustainability of this programme even after the EU funding. I therefore voted in favour.
The Baltic Sea is one of the most polluted seas in the world, so the BONUS-169 programme makes total sense. It is important to find out the reasons behind this situation and why pollution levels are so high. The EU must assign the utmost importance to the oceans, so that future generations can make use of all their inherent potential, which is to say, their present and future economic, social and scientific potential. It should also be pointed out that I agree with Russia's involvement in this issue, since it is a major contributor to the pollution of the Baltic Sea. Only in this way can this programme be a success, otherwise it will be a vain and very costly effort that cannot achieve the stated goals.
in writing. - According to the report, a dedicated implementation structure will be set up: Baltic Organisations Network for Funding Science, or BONUS EEIG, which will implement BONUS-169. BONUS EEIG will be the recipient of the Community contribution, but not necessarily of the contributions of the participating states. Even if the participating states will be reminded that the principle of a real common pot is important, each participating state will decide whether to administer its own contribution or whether its contribution will be administered by the BONUS EEIG. In conclusion, it is a good report, and we have supported it.
in writing. - (LT) Ladies and gentlemen, the Baltic Sea plays a very important role in Lithuanian society. Most of our reserves lie on the shore of the Baltic Sea. For us Lithuanians, the Baltic Sea is really valuable from a logistical point of view - in particular, due to Klaipėda sea port - and also from a natural and cultural point of view. Unfortunately, as stated in this report, the Baltic Sea is suffering greatly from man-made dangers, for example, air pollution, climate change, stock depletion and acidification. The Member States which are acting individually cannot be left on their own to solve the environmental problems that have come about in the Baltic Sea region. A joint action programme like BONUS is particularly necessary at present. Scientific research is the answer to the ecological, social and economic challenges experienced. The BONUS programme will create a positive common agenda for Lithuania and our Baltic neighbours - this close cooperation could also include political and economic issues. Although the attention of the BONUS programme is largely focused on environmental research, we should not forget the other benefit that this programme may provide. The BONUS programme may be of significant social and economic benefit and contribute to the achievement of the goals set out in the Lisbon Strategy by investing in knowledge related to growth and employment. That would improve the situation in various sectors - fishing, tourism, maritime transportation and aquaculture.
in writing. - I voted yes on the Joint Baltic Sea Research and Development Programme (BONUS-169) because I support the objectives of this project and believe that the current ecological problems of the Baltic Sea must be addressed. In addition, I support this project because it will allow us to accomplish greater joint cooperation and coordination by the participating states of Denmark, Germany, Estonia, Latvia, Lithuania, Poland, Finland and Sweden. It is my hope that by supporting the Joint Baltic Sea Research and Development Programme (BONUS-169), we can achieve optimal exploitation of the resources and cooperation between scientists, tourist boards, regional advisory councils and local governments.
This proposal establishes the European GNSS (Global Navigation Satellite Systems) Agency (the 'Agency') to replace the European GNSS Supervisory Authority (the 'Authority') set up by Council Regulation (EC) No 1321/2004 on the establishment of structures for the management of the European satellite radio-navigation programmes (the 'Regulation'). This change is due to the fact that several of the Authority's tasks have now been taken over by the European Commission. That is why it is necessary to revise the regulation so as to reflect the fact that the Agency is no longer responsible for the management of public interests relating to European GNSS and for regulating such programmes.
Regulation (EC) No 683/2008 of the European Parliament and of the Council of 9 July 2008 on the further implementation of the European satellite navigation programmes (EGNOS and Galileo) defines the new framework for the public governance and financing of the Galileo and EGNOS programmes. It sets out the principle of the strict division of responsibilities between the European Union, represented by the Commission, the Authority and the European Space Agency, and grants the Commission responsibility for the management of the programmes. Moreover, the regulation stipulates that the Authority will undertake the tasks attributed to it with regard to the Commission's role as manager and will act in accordance with guidelines issued by the Commission, which is obliged to inform the European Parliament and the Council on the consequences of adopting accreditation decisions for the harmonious development of programmes. I believe it is important that the Member States and the Commission are represented in the administrative board, with the powers necessary to draft the budget, monitor its implementation, adopt appropriate financial rules, establish a transparent procedure for the Agency to take decisions, approve the work programme and appoint the executive director.
Amendments have been adopted to Regulation (EC) No 683/2008 of the European Parliament and of the Council on the further implementation of the European satellite navigation programmes (EGNOS and Galileo) which defines the new framework for the public governance and financing of these programmes. It sets out the principle of the strict division of responsibilities between the European Union, represented by the Commission, the Authority and the European Space Agency, and grants the Commission responsibility for the management of the programmes.
In order to ensure that the Agency accomplishes its tasks whilst respecting the Commission's role as manager of the programmes and in accordance with guidelines issued by the Commission, it is stated explicitly that the Agency should be managed by an Executive Director under the supervision of the Administrative Board, in accordance with the guidelines provided to the Agency by the Commission, and also that the Commission representative on the Agency's Administrative Board should have 30% of the Board's votes.
Since the Administrative Board shall make its decisions by a two-thirds majority, this one-third voting rights will allow the Commission to block, with the support of at least one Member State, any decision by the Administrative Board contravening the Commission's guidelines.
As we have some doubts about what is proposed, we decided to abstain in the final vote.
The European satellite navigation programmes EGNOS and Galileo are a project which has been under way for years and which still does not seem to be making any real progress, despite the injection of huge amounts of money. Just as with the SIS II programme, the costs seem to be going through the roof. It is true that the Galileo project is of long-term strategic importance and this is why I have voted in favour of this report, with reservations, on account of the explosion in the costs.
in writing. - Easy vote, the one on the report on structures for the management of the European satellite radio navigation programmes (Tošenovský). We have supported it.
I voted in favour of this report in view of its implications for the future budget of the Commission and the contribution that space activities can make to the 2020 strategy for innovative growth in high technology, qualified employment and European cohesion. We should acknowledge the potential of a programme such as GMES - as is the case of the excellent work being done in the Azores - to support biodiversity, ecosystem management, climate change adaptation, fast-track services in the field of emergency response, land and marine environment monitoring or even transport policy support, not to mention the security aspect that it provides, namely in border control and maritime surveillance. It should be pointed out that these services are crucial for a 'new economy' in different remote, island and outermost regions, which, in counting on this kind of technology, which can be 'exported', are contributing not only to the creation of added value for those regions that are part of NEREUS, but also to the creation of qualified employment and increasing the appeal of these regions through science and technology, in the hope of laying foundations and establishing new businesses.
For me, the European Union must be simultaneously conquering and protective. The GMES programme ('Global Monitoring for Environment and Security', an initiative aiming to create an operational capacity for observing the Earth) combines these two requirements. Since increasingly developed technologies are now available to us to effectively monitor our environment and thus ensure our security (in the case of natural disasters, pirate attacks at sea, studying the ozone layer situation or climate change, etc.), the European Union must invest in this field using all the resources at its disposal. Consequently, I voted in favour of this report since it provides a legal basis and funding for the GMES programme, which we need.
I welcome the EU's strategic decision to develop a European Earth observation installation dedicated to environmental and security issues, led by the EU in partnership with the United States and the European Space Agency, with the aim of promoting better use of the industrial potential of innovation, research and technological development policies in the area of Earth observation.
GMES can bring tangible benefits for Europeans in terms of jobs, expertise, security and environmental protection. It is also fully consistent with Europe's 'EU 2020' and post-Copenhagen strategies.
GMES is a vital instrument to support biodiversity, ecosystem management and climate change mitigation. It will also contribute to enhanced security, for example, by providing information on natural disasters, such as forest fires or floods.
Moreover, it will contribute to better management of natural resources, water or air quality monitoring and urban planning, it will facilitate transport flow, optimise our agricultural activities and promote renewable energy.
I believe it has the potential required to significantly improve the living conditions of our generation and our children's generation.
The GMES Earth observation initiative is an important project for the European Union's future. A well-thought out financial framework is vital for implementation of GMES, as well as for the provision and use of the data and services. In this situation, it is especially important to ensure that sufficient funding is in place at the right time, both during the initial operations and after the completion of that phase, so that the data and services offered are available in a reliable manner without interruption. It would be good if the funding envisaged for the initial operational phase in the Commission proposal was increased, since this would enable commitment appropriations to be made for other areas of the space component. All EU citizens and companies must have free access to the data and services offered by GMES, so that a downstream market develops, especially among small and medium-sized enterprises. Another GMES objective, alongside environmental and security aspects, is the promotion of progress and innovation. Free access should also be possible for companies outside the European Union, subject to reciprocity ensuring access to non-EU data for individual European citizens and companies.
The European space policy has been raised by the current Commission to the status of a key sector for the future of the European Union. In this context, the European Earth observation programme may prove to be an opportunity for the European Union in that it will encourage the development of its industrial strategy (especially in the space industry), benefit the public in terms of job creation and the development of research for innovation, improve environmental research and people's security and, lastly, generate synergies with other sectors, which may create valuable opportunities for small and medium-sized enterprises. Development of this programme by the Commission will, however, require additional budgetary appropriations, which is why we believe it should be carefully assessed during the review of the Multiannual Financial Framework.
The aim of the Regulation on the European Earth observation programme (GMES) and its initial operations is to provide Europe with its own capacity for observing Earth in the fields of the environment and security. Like the Galileo satellite navigation programme, GMES involves developing the European Union's own infrastructure, allowing better management of the environment and enhancing security for citizens. In view of climate change and in terms of enhancing civil protection, this is a very important programme. In fact, this regulation will provide us with the means to gather precise data on land, sea and atmosphere changes. It will therefore increase our capacity to prevent and manage major disasters, i.e. oil spills, forest fires, floods and landslides. This regulation only covers financial needs for the period 2011-2013, which is cause for concern. It should be noted that the ESA commitments for the launch of the 'Sentinel' satellites require precise and timely preparation and imply huge expenses for the actual launch, planned for the 2014-2017 period. It is therefore hoped that the Commission and the Council find a suitable solution to this problem.
The GMES Earth observation initiative is a significant project for the future of the European Union. It involves developing the European Union's own infrastructure, allowing better management of the environment and enhancing security for citizens. This programme could serve as an example of Europe's commitment to establishing a genuine industrial policy for the space industry and will create more benefits for society. It will bring more jobs, more security and environmental protection. It will create a large market opening for SMEs.
When the EU has several large-scale projects under way at once, including SIS II, Galileo, pipeline projects such as Nabucco and the European earth monitoring programme GMES, all of which cost billions to fund, there is a risk that the Union will get bogged down. In any case, it is important to draw up accurate budgets and ensure that the funds are used efficiently. Forward-looking projects are important, which is why I have voted in favour of the report, despite my concerns about costs.
in writing. - Easy vote as well, the one on the European Earth observation programme (GMES) (2011-2013) (Glante), text that we have supported too.
I voted in favour of this motion for a resolution, given that the aim of this agency is to promote the widespread and increasing adoption, as well as sustainable use, of all forms of renewable energy, thus emphasising, among its aims, which are vital for the Azores, in addition to conservation of the environment and protection of the climate and biodiversity, economic growth and economic and social cohesion, especially poverty reduction and sustainable and, above all, regional development. Adoption of this statute must take into account the fact that national and domestic priorities are safeguarded, although reference must be made to the importance of renewable energy for island, remote and outermost regions, in the hope that this agency will work towards energy independence for such territories and that it will contribute valid solutions for increasing use of renewable energy, particularly by supporting new tests and studies of the potential of this kind of energy source in regions that suffer more from geographical separation. It needs to be said that this agency, being European and international in nature, should propose solutions for these regions.
I welcome the approval of the conclusion of the Statute of the International Renewable Energy Agency (IRENA).
Renewable energy is one of the key issues for the future. Different countries have different approaches, in political and economic terms, to encourage production and use of renewable energy. Despite its enormous potential, however, the utilisation of renewable energy is still limited at present. There are various obstacles and they include long authorisation procedures for import tariffs and technical barriers, uncertainty regarding funding for renewable energy projects, and insufficient awareness of renewable energy opportunities.
It is therefore essential that the International Renewable Energy Agency fulfils its objective of becoming a centre of excellence for renewable energy, advising governments on drawing up national programmes for the introduction of renewable energy, dissemination of information about renewables and offering training activities and advice on best practice and financing options.
I voted in favour of the Statute of the International Renewable Energy Agency, which will promote renewable energies and thus help reduce greenhouse gas emissions.
Today, when the European Union is adopting the Statute of the International Renewable Energy Agency (IRENA), I reiterate what I advocated on 20 October last year. My abiding concern has always been to limit our energy dependence, and I am sure that the way forward is to support and develop renewable energy, so I welcome the fact that Portugal is a founding member of IRENA. That is also why I support the European Union's endorsement of the statute of IRENA.
The IRENA, of which Portugal is a founder member, was officially established on 26 January 2009. The use of renewable energy is one of the main objectives of the EU's climate change policies. The IRENA will therefore help implement these objectives, particularly with regard to increasing the proportion of renewable energy to 20% of total energy production by 2020. I therefore voted in favour of adoption of its statute.
The European Parliament's adoption of the Statute of the International Renewable Energy Agency is good news for the entire European Union. Alternative sources of energy are the future, both for the modern economy and, above all, for efforts to maintain environmental biodiversity. Geothermal, wind and solar energy and the use of biomass or biogas are methods which can enable the European economy to become independent of imported energy sources to a certain extent while also making environmentally friendly use of natural resources.
Given the current global economic situation, and especially the geopolitical situation, I think that ensuring the energy security of the continent of Europe needs additional initiatives. Use of renewable energy sources is the perfect alternative to traditional methods, and also creates jobs, is cheaper and is beneficial to the environment. By adopting the Statute, Parliament has made a step in the right direction towards better energy policy.
At a time of ecological catastrophe, it is imperative to invest in renewable energies. From this point of view, the European Union's accession to the International Renewable Energy Agency (IRENA) is a good thing. We need more than that, however, to preserve the common asset of humanity which is our ecosystem. Europe must urgently embark on the gradual withdrawal of nuclear power and must withdraw from the dangerous logic of the carbon market.
As resources, such as oil, have been growing less abundant and becoming more expensive, we will increasingly have to choose alternative and renewable energy resources, such as water, wind, waves, solar energy, these resources being inexhaustible. These resources have therefore come to assume a greater significance on the world stage, and the creation of the International Renewable Energy Agency (IRENA) is thus extremely important. That is why I voted as I did.
Explanation of vote: I welcome the fact that the plenary is devoting attention to the International Renewable Energy Agency (IRENA), and am pleased that I was able to vote in support of it. I consider it important to set up as soon as possible an international centre that seeks to provide assistance and advice to 75 other countries as well as the European Union on the use and introduction of renewable energy sources, on planning targeted programmes, as well as offering training and advice on best practices and funding opportunities. I would also emphasise that the IRENA programme should be signed by all EU Member States (so far 20 have signed), so that everyone will be a member of this international collaborative effort and thus, through an exchange of ideas, we may develop even further our experience in the area of renewable energy sources.
In order to meet the targets set by 2020, that is, to reduce carbon dioxide emissions and increase energy efficiency, we must seize every opportunity, and the Agency can be of great assistance in this.
Particularly during a period when nuclear power, which has received billions in subsidies, is being sold to us as a climate friendly energy source, it is important to promote the development of renewable energy, not just in the EU, but throughout the world. The International Renewable Energy Agency (IRENA) is the first international organisation established for this purpose which can provide industrial and developing countries with practical advice and help. The objective itself deserves our praise and support. However, the way in which it has been implemented lacks clarity, which is why I have voted against it.
in writing. - This was not at all a controversial report for our group, which is the reason why we supported it with no major debates.
I agree with the Commission proposal called for by many of the Member States to establish enhanced cooperation in the area of the law applicable to divorce and legal separation. This is an important objective in order to create a clear regulatory framework and provide assistance to spouses of different nationalities. The aim is to reduce the impact on children and protect the weakest spouse.
This measure will encourage recourse to mediation to avoid long and painful legal proceedings. As the European Parliament mediator for children fought over by parents of different nationalities, I am convinced that this proposal for a regulation will promote friendly solutions in the interests of children, by defining parents' duties towards them and setting out the best conditions with which to safeguard the well-being of the children concerned.
Moreover, the proposal promotes protection of the weakest spouse, preventing the so-called 'rush to court' where the other spouse tries to ensure that the divorce proceedings will be governed by a law favouring his or her interests. Above all, however, thanks to a European judicial network in civil matters, the proposal guarantees access to updated information on the key aspects of national and EU law, as well as on divorce and separation procedures, so that both spouses are made aware of the consequences of their choices.
I voted in favour of authorising the development of enhanced cooperation in the area of the law applicable to divorce and legal separation. In fact, I am delighted that 12 countries have decided to move forward in this area in order to facilitate divorce proceedings for bi-national couples. In 2007, almost 300 000 bi-national marriages were celebrated and around 140 000 divorces were pronounced. This new procedure will give bi-national spouses the opportunity to choose the legislation that would be applied for their divorce. This will be the first implementation of the enhanced cooperation mechanism, which will allow us to move forward even if some Member States do not wish to be affected by a measure. The Nouveau Centre argues strongly in favour of using this solution more frequently to respond to bottlenecks created by unanimity.
I voted on this European Parliament recommendation because common rules on the divorce of citizens of different countries throughout the European Union will better safeguard the rights of couples of different nationalities or those living abroad in cases of divorce. The initiative for uniformity of rules on cross-border divorce cases is an historic event because this time, there are proposals to allow some EU countries to initiate a closer cooperation procedure in this area. Currently, the law applicable to divorce varies from one Member State to another. Thus, it is not always clear in which country a couple of mixed nationalities or a couple who are citizens of another EU Member State living abroad can get divorced. Given the legal problems faced by EU citizens when getting divorced, the new draft legislation lays down the possibility for both spouses to choose a competent country in a joint written agreement whose court will hear the divorce case, and a country whose law will be applied to the divorce. Thus, above all, given our citizens' rights, we must ensure that such painful periods in life as divorce do not become even more complicated and painful because of legal problems or the complexity of legal procedures.
Fourteen states, including Romania, have become part of the effort to promote enhanced cooperation in the area of legislation applicable to divorce and legal separation. Faced with procedural difficulties and major differences between regulations, these 14 states are taking a first step towards simplifying and standardising divorce legislation. Starting with the bare facts - 140 000 divorces with an international element that have complicated the action of the courts in several countries - we can say that this is an historic occasion which entitles the 14 states and, later on, any other state wishing to be associated with this measure, to use the enhanced cooperation mechanism.
Europe already has common legislation with regard to civil and family law, except for three states which did not wish to join this arrangement. Harmonisation of European conflict-of-law rules will facilitate the mutual recognition of judgments in the area of freedom, security and justice in that it will reinforce mutual trust. At present, 26 different sets of conflict-of-law rules on divorce exist in the European Union's 27 Member States. The first step towards establishing enhanced cooperation has been made and will reduce the number of sets of conflict-of-law rules to just 14.
I once again deplore the fact that the Rome III Regulation adopted by Parliament in October 2008 has ended up being blocked in the Council. I welcome the fact that several Member States have not accepted this situation and have decided to resort to enhanced cooperation so as to move forward with this proposal. It should afford couples of mixed nationality or living in a country other than their own - at a time in their lives that is intrinsically very difficult for them - the chance to choose the law that should apply to their divorce.
We clearly need to have common rules, given that about 350 000 mixed nationality marriages take place in the European Union every year, and about 20% of all divorces in the EU have cross-border implications.
I therefore support the authorisation of enhanced cooperation between these 14 Member States, including Portugal. I hope the remainder decide to join this initiative, which helps to make the internal market work properly by eliminating potential obstacles to the free movement of people. I look forward to seeing the concrete legislative proposal put before us as soon as possible.
Given their particular sensitivity, matters of family law are exclusively the responsibility of the Member States. Even so, there have been several attempts to 'communitise' these subjects. The initiative to authorise enhanced cooperation in the area of the applicable law in matters of divorce and legal separation is yet another such attempt. I am aware of the legal issues and practical problems raised by the ending of marriages between nationals of different countries, and therefore I think this subject deserves to be treated with the greatest caution.
I welcome the adoption of this report, which will allow couples from different Member States, or who are residing in another country that is not their own, to choose the law that should apply to their divorce. In 2007, there were 140 000 divorces in the EU between couples from different Member States. In these proceedings, European citizens were faced with legal problems affecting their separation. I would also highlight the activation of the enhanced cooperation mechanism to which Portugal belongs, which has allowed this report to be taken forward, which was blocked in the Council due to differences regarding family law (for example, in Malta, a marriage cannot be dissolved by divorce).
I voted in favour of the draft Council decision authorising enhanced cooperation for 14 European Union Member States, including France, in the area of cross-border divorce. Indeed, at a time when the removal of borders and mobility facilitates bi-national marriages, and consequently divorces, it is essential for the European Union to acquire an instrument clarifying this procedure and protecting the weakest partner. The fact that spouses can come to a joint decision on the law applicable, and that, in the event of disagreement, it is the court seised that adjudicates, will have positive repercussions both for the spouses separating and for their children. Given that divorce is already a painful ordeal for everyone in the family, simplifying the divorce procedure can only help them. I also think, at least I hope, that this enhanced cooperation will be able to serve as a springboard to global harmonisation of procedures in cross-border divorces, because if it is used in a positive way, other Member States will join us in this initiative.
While it is impossible to totally harmonise the laws of the Member States on divorce and separation, enhanced cooperation on the issue will enable significant advances, leading to greater harmonisation of private international law and reinforcing the integration process.
Divorce is always a difficult process. However, when the two people involved come from different countries, the matter becomes even more complex. It is important, on the one hand, that the national regulations are unaffected and, on the other, that we can achieve more clarity and legal certainty. However, this proposal will not result in a sufficiently clear situation, which is why I have voted against the report.
in writing. - I decided to vote in favour of this recommendation and fully support this historic occasion to activate - for the first time - the enhanced cooperation procedure. Whereas 140 000 divorces with an international element were pronounced in the Union in 2007, European citizens are still confronted with legal problems when engaging in cross-border separation procedures. It is our task to remove these inextricable judicial impediments and simplify as much as possible these intrinsically painful episodes in people's lives. Although my country, Lithuania, does not participate in this enhanced cooperation at the moment, I fully support this initiative since it represents a good example of how many EU citizens can profit in practical terms from being Union citizens. The European Union, its citizens and the internal market will directly benefit from this historic enhanced cooperation insomuch as it contributes to eliminating further discriminations and possible obstacles to the free movement of persons. It will increase the EU's visibility and its legitimacy.
in writing. - This was not at all a controversial report for our group, which is the reason why we supported it with no major debates.
As Joseph Daul, President of the Group of the European People's Party (Christian Democrats), stressed, Estonia's adoption of the euro on 1 January 2011 is a double sign of confidence: Estonia's confidence in the euro, a truly positive signal for the markets, but also the EU's confidence in Estonia, which will become the first Baltic State to take that step. This confidence is completely justified, as the Estonian Government debt ratio is the lowest in Europe. I therefore voted firmly in favour of this report recommending Estonia's entry into the euro area.
I am pleased that, despite being in a difficult economic situation, Estonia, one of the Baltic States, has managed to join the euro area. The Estonian example demonstrates that, thanks to balanced and focused policies, it is possible to achieve compliance with all the requirements for convergence. The fact that countries still want to join the euro area during the crisis shows great confidence in this currency. I am convinced that in Lithuania, too, political will and efforts to introduce the euro have not weakened.
The Commission and European Central Bank convergence reports assess what progress has been achieved in Member States with derogations and whether they are now in a position to fulfil their obligations under Economic and Monetary Union. The convergence report for 2010 covers the nine Member States still with derogations (Bulgaria, Czech Republic, Estonia, Latvia, Lithuania, Hungary, Poland, Romania and Sweden), since the United Kingdom and Denmark have so far shown no desire to adopt the euro.
According to the report, of all the Member States assessed, only Estonia meets the criteria required for adopting the euro. This proposal for a decision thus aims at lifting Estonia's derogation from 1 January 2011. I voted in favour and congratulate Estonia on fulfilling all the necessary conditions, especially at this time of global economic crisis.
I voted for the Scicluna report on the adoption of the euro by Estonia on 1 January 2011. Estonia was among the first states that were hardest hit by the economic crisis. However, it has managed to buck the recession, with its public debt to GDP ratio amounting to 7.2% in 2009, far below the 60% reference value. Furthermore, the national government budget balance showed a deficit of 1.7% of GDP, with a reference value of 3%. This is why I believe that Estonia's accession to the euro area will strengthen the Economic and Monetary Union at a critical juncture and that its model for success can also provide impetus to the remaining Member States which still do not meet the convergence criteria.
It is with a sense of responsibility that I am voting in favour of this report and the proposed adoption by Estonia of the euro on 1 January 2011. In a difficult context of global financial, economic and social crisis, which has affected the prospects for nominal convergence of other Member States, Estonia is distinguished by its success in implementing a wide range of important structural reforms enabling it to meet the convergence criteria. The credible and sustained efforts by the Estonian Government and people can be seen, in particular, in the values achieved in the public debt, the lowest in the EU, and in the deficit which, in 2009, remained below the 3% figure set by the Maastricht criteria. Having fulfilled the accession criteria, as well as the other procedures laid down in the treaties, Estonia's entry to the Eurogroup should thus be looked on by its peers as a natural consequence and serve as encouragement for other Member States that are preparing to enter. Estonia's accession to the euro once again highlights the vision, appeal and belief that the Member States that do not yet belong to the euro area invest in the single currency and its future.
At a time when the detractors of the euro are having doubts about the viability of the single currency, the Union is showing yet again that this project remains strong and on course, retaining all its capacity and attraction for new Member States. Since Estonia has fulfilled all the Maastricht criteria laid out in Article 140 of the Treaty on the Functioning of the European Union (TFEU) and Protocol (No 13) on the convergence criteria annexed to the TFEU, there is no reason to delay this Baltic state's adoption of the euro.
It should be noted that Estonia has fulfilled the criteria during a severe economic and financial crisis, as a result of determined, credible and sustained efforts by its government. Now it must maintain a policy of fiscal prudence. Joining the single currency is not an end in itself, as this crisis has demonstrated. The effort to consolidate the budget and balance public accounts should be ongoing, active and effective. I congratulate Estonia and its people and government on joining the euro area, despite it being a difficult time to adopt the single currency, and I hope they will continue with the convergence efforts they have made so far.
Considering the economic indicators and the sustainability of the public accounts of Estonia, I am favourable to its adoption of the euro on 1 January 2011. In the current context of global crisis and the constant pressure exerted on the euro by financial markets, Estonia's entry into the euro area is a positive signal that reinforces the importance and viability of the European economic and monetary integration process. I stress the example of stability set by Estonia, which has understood how to reconcile progress with discipline and sustainability in public accounts. Despite the negative economic situation, in 2009, Estonia had a deficit of 1.7% of GDP, while the overall ratio between public debt and GDP was 7.2% of GDP, far below the reference value of 60% in the European Union. In this context, I restate the urgent need to create effective mechanisms to monitor constantly and in real time the economic and budgetary performance of all Member States, so as to ensure compliance with the convergence criteria.
We voted against this report, not out of hostility towards Estonia, but to protest against the fact that Estonian citizens were not consulted via a referendum on this crucial issue. Recent months have proved that the euro is neither a solution nor a form of protection, but a major contributory factor to the crisis. The last few weeks have demonstrated that ultimately, the euro area's problem is perhaps more to do with Germany than with what we contemptuously call the PIGS. Mrs Merkel, draped in her splendid arrogance, refuses to compromise in areas where she demands compromise from others. Everyone must stand by Germany, its exporting economy, its phobia for inflation, even when the policies that this imposes are absolutely contrary to the interests of its partners.
We can see clearly what this has led to in France: the sacrifice of competitiveness on the altar of franc-mark parity, then that of the 'strong' euro, budget constraints that exacerbate economic difficulties, an explosion in prices and a drop in purchasing power during the transition to the euro. Moreover, Mrs Merkel's Germany is playing a dangerous game by demanding austerity, which risks causing a contraction of demand among its main customers.
As a friend of the Estonian people, I do not want to see them suffer under the yoke of a Stability and Growth Pact and the associated system of penalties, which is soon to be strengthened. The draconian application of neoliberal policies advocated by the Commission has already plunged more than 20% of the Estonian population into extreme poverty. Integration into the euro area will penalise Estonian workers still further. I am voting against this report.
Despite the financial crisis and the attacks on the euro, monetary union is an indisputable reality and must be strengthened by the gradual entry of all Member States who are not yet part of it. The conclusion that Estonia, despite the international crisis, has fulfilled the Maastricht criteria and can therefore become a rightful member of the euro area as of 1 January 2011, is good news for those who support an ever stronger economic and monetary union.
Although the path already seems to have been decided, the merits and timing of Estonia joining the single European currency prevent me from voting in favour of the report under consideration by this House.
Europe's economy is in crisis and experiencing turbulence, which should make us reflect on whether it is advisable, at least in the short term, for new members to enter the euro area. My opinion, which, with regard to Estonia, is also based on social and cultural considerations, is supported by certain macro-economic data. Estonia was among the first countries to go into recession. In 2009, its GDP fell by over 14%, while industrial production fell by 33.7%, the largest contraction in the European Union. Nevertheless, this negative trend has not come to a stop.
Lastly, it is absurd that, given these data, the report put to the vote asks the Commission to simulate the effect of the euro area rescue package on the Estonian budget only when the country joins the euro area and thus becomes a member of the group guaranteeing the rescue funds. This information should, on the contrary, be made available as soon as possible, so that the Council can make an informed decision and anticipate future scenarios.
On 1 January 2011, Estonia will become the 17th country of the European Union to adopt the euro. At a time of crisis in public finances in Europe, every country which meets the convergence criteria is building the stability of our finances. Adoption of the euro means not only the convenience related to using the same currency in most of the Member States, but, more significantly, it also points to the existence of a stable and strong economy. The euro is the future. It brings a real possibility for development at every level of social, administrative and economic life.
Let us not forget, however, that the euro also obliges us to have a considered and balanced national finance policy. As an ardent supporter of the euro, I would like to congratulate Estonia which, in spite of the global economic crisis, has been able to meet the EU's criteria for adoption of the euro. I am deeply convinced that, along with our partner Estonia, Poland, too, will shortly have the honour of being among that group of countries.
The significant progress made by the Baltic States, and by Estonia in particular, is very welcome. However, the question is whether this is the right time for the crisis-ridden euro area to accept new Member States. In addition, Estonia did not hold a referendum on this issue, which seems to me to be highly dubious from a democratic perspective. Therefore, I have voted against this report.
I voted for this report because I feel that Estonia really deserves to join the euro area. This small northern country has shown that even as the financial crisis rages, joining the monetary union is possible, if it is sought continually and consistently. I think that the introduction of the euro will be good for Estonia - it will increase confidence in this country's economy, will attract more investment and will reduce lending rates. This will also give a boost to the Lithuanian and Latvian economies. The symbolic value of this development is also important because Estonia is the first of the former countries of the Soviet Union to join the monetary union, passing the most complicated stage of EU integration. However, this development is equally important for the entire euro area. Despite the problems emerging in the euro area, the single currency continues to be attractive and capable of giving Member States added value. I am delighted that the Commission and the Council have praised Estonia's progress and hope that the European Council will also adopt a decision to that effect.
in writing. - This was not at all a controversial report for our group, which is why we supported it with no major debates. Moreover, it is good news to have another country, Estonia this time, joining us in the euro area.
Mr President, Mr Scicluna, ladies and gentlemen, I want to thank you for the support you have shown to Estonia in its accession to the euro area. This is an important and long-awaited decision for this small country. Estonia has put in a lot of effort in order to achieve this objective, and its people have also suffered a lot. At the same time, this has had a major effect on our economy. Unfortunately, I cannot agree with all of the decisions made by our government, which were made with an eye on the prospects of the euro. It is to be hoped that, aside from the coming of the euro, we will be able to start standing up more for the future of our economy, restoring public sector investments into infrastructure and focusing more on the development of the labour market. I would like to give my thanks to the rapporteur for a relevant and well-informed report and for the courage to stand up for the future of the euro area, and I would also thank my fellow Members who showed support in Monday's negotiations and today's vote. The biggest thanks of all, of course, go to the Estonian people; it is thanks to them that all of this became possible at all.
in writing. - I welcome this report and Estonia's entry into the eurozone. This has been long overdue and, under the current circumstances, should be welcomed.
in writing. - I voted in favour of the Surján report. The implementation of the 2009 EU budget shows a surplus of EUR 2.25 billion, which mainly results from under-implementation of payments as well as from higher than expected revenues. In addition to distorting the result of the EU budget implementation, its direct effect is to lower the contributions from the Member States to the EU budget already in the course of the budget year. Without such an amending budget, the 2009 surplus would have been above EUR 5 billion, mainly due to under-spending. Annual budget surpluses have been increasing since 2007, despite those amending budgets presented in the course of the year in order to reduce surpluses. So the amounts at stake are very significant.
The existing disconnection between the resources of the EU budget and emerging needs and commitments creates budgetary tensions and gaps that jeopardise some other EU priorities, such as the Globalisation Fund and many others. All this means that either the EU budget was not realistic, or we do not have effective tools to implement and supervise budget implementation. The main conclusion is therefore that we should significantly improve our budgetary planning and other related procedures.
in writing. - (PT) The total amounts [included in the amending budgets prepared after the conclusion of the provisional annual accounts at the end of March and] refunded to Member States since 2007 are as follows: Surplus in 2007: EUR 1 542 million; 2008: EUR 1 810 million; 2009: EUR 2 264 million. The total amount of the surpluses is the result of three factors: implementation of expenditure, implementation of revenue and variation in exchange rates. The surpluses are not refunded directly to Member States, but recorded as income in the following budget, in compliance with Financial Regulations. Effectively, the immediate consequence is the reduction in own resources to be collected from Member States. It is my opinion that these surpluses should be used to strengthen the following year's budget, increasing commitment appropriations, or should revert to a European fund for the financing of EU priorities. It is, in any case, important that there should be the flexibility needed to avoid these surpluses. These annual surpluses are, after all, the result of not having fully carried out the policies and measures advocated and foreseen for the development of the European Union. It is therefore my opinion that the final approval of amending budget 4/2010 should be seen as an opportunity to reflect on the budgetary reality of the European Union.
in writing. - This was not at all a controversial report for our group, which is why we supported it with no major debates.
in writing. - (PT) I voted in favour of the resolution for the following reasons:
I consider that, in view of the increase in administrative expenditure and especially due to the possible presence of expenditure of an operational nature, the Council's expenditure should be scrutinised in the same way as that of the other EU institutions as part of the discharge procedure provided for by Article 319 of the Treaty on the Functioning of the European Union;
I agree that Parliament's position is to reject the Council's statement that the fact that Parliament and the Council have not, in the past, scrutinised the implementation of their respective sections of the budget was due to the gentlemen's agreement (resolution recorded in the minutes of the Council meeting of 22 April 1970); I consider the gentlemen's agreement not to be a binding document and the interpretation given to it by the Council to be excessively broad;
I believe that the preparation of the budget and the discharge of the budget are two separate procedures and that the gentlemen's agreement between the Council and Parliament on the preparation of their respective sections of the budget must not exonerate the Council of its responsibility to be fully accountable to the public for the funds placed at its disposal.
I voted in favour of the resolution on the Council's budget discharge. During a previous session, the European Parliament already largely rejected the decision proposed by the rapporteur to postpone granting the Council's Secretary-General discharge in respect of the implementation of the Council budget for the financial year 2008. This was the position that I took - alone - in my time in the Committee on Budgetary Control because the European Court of Auditors hardly makes any observations to the Council on its management. As a result, the European Parliament granted the Council discharge by postponing to this session the vote on the resolution accompanying the discharge decision with the observations and recommendations made to the Council on the management of its budget. It is regrettable that the Committee on Budgetary Control did not accept, as I proposed, legal research to investigate precisely the rights - and therefore the duties - of the European Parliament on the subject of Council discharge.
in writing. - (PT) I voted in favour of the resolution since I am of the opinion that, in view of the increase in administrative expenditure and especially due to the possible presence of expenditure of an operational nature, the expenditure of the Council should be scrutinised in the same way as that of the other EU institutions as part of the discharge procedure provided for by Article 319 of the Treaty on the Functioning of the European Union. I agree that the Council and the European Parliament, in their capacity as joint budgetary authorities, should together institute an annual procedure within the discharge procedure with a view to improving the exchange of information on their respective budgets; and I believe that the preparation of the budget and the discharge of the budget are two separate procedures and that the gentlemen's agreement between the Council and Parliament on the preparation of their respective sections of the budget must not exonerate the Council of its responsibility to be fully accountable to the public for the funds placed at its disposal.
For the sake of budgetary discipline and the transparency that the public needs, I do not believe that the Council is free from its obligation to publicly account for the funds made available to it. That is why I agree with the rapporteur's decision to postpone the decision on discharging the Council's accounts until the requested additional information has been submitted.
It is regrettable that this Parliament does not adopt the same moralising and indignant tone and does not have the same concern for taxpayers' money regardless of whether it is a question of its expenses or those of another institution. Thus, it granted the Commission discharge even though, for the fifteenth consecutive year, the European Court of Auditors was unable to give a favourable opinion on the execution of the Commission's budget. Thus, it is pleased to grant discharge itself in the name of the gentlemen's agreement that it denounces today.
It forgets its own depravity a little too quickly: the financial involvement in extremis by an outgoing President to acquire an apartment in Brussels just before being replaced; the explosion of costs incurred by the reforms of the Statute for Members of the European Parliament and the statute for assistants, poorly evaluated upstream; the recent increase in funds and in MEPs' staff under false pretences; or even the provision of an iPad for each MEP. Certainly, control of the use of public money is crucial. However, we refuse to associate ourselves with the small war that you are conducting against the Council for political reasons.
I have voted in favour of the resolution on the discharge of the Council for 2008, as it covers two subjects which I believe to be important. One is the undertaking by the Spanish Presidency to subject to scrutiny the gentlemen's agreement between the Council and Parliament dating back to 1970, and the other is the commitment of the Council to be fully accountable to Parliament with regard to the administrative budget. The Council must rethink its information policy and ensure that there is more transparency, in particular, in the context of the current discussion on the discharge procedure for the new European External Action Service. For these reasons, I am supporting European Parliament resolution P7_TA(2010)0219.
Budgetary control is an essential responsibility of the European Parliament that MEPs do not take lightly. As elected representatives, we must be accountable to citizens over the way the European budget is spent. As reaffirmed by the European Transparency Initiative, citizens have the right to know how their taxes are being spent. The expenditure of the European Council, the institution representing the EU's Heads of State or Government, is no exception to the rule. This year, we wanted to clarify the discharge procedure for the European Council, reaffirming the powers conferred on Parliament by the treaty. While transparency is an important principle for the EU and efforts have been made to improve it in many areas, it is reasonable for the European Council to provide all the information Parliament needs to control the execution of its budget. This was the aim underlying the report on the vote on discharge for the Council this year. I welcome the initial progress made in this direction, although there needs to be more.
I consider the motion for a European Parliament resolution with observations forming an integral part of its Decision on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section II - Council to be vitally important.
The aforementioned motion refers to the Council's scant involvement in the discharge procedure, including its refusal to participate in parliamentary discharge debates, thereby revealing a contempt for Parliament's discharge function, but especially for the right of the public and taxpayers to see all those responsible for the use of European Union funds called to account.
In my view, this last fact is particularly important, bearing in mind that the Member States represented in the Council are responsible for approximately 80% of the actual expenditure of the Union's budget. I fully endorse the express request put to the Council, as I think that the Council should provide detailed information on the nature of expenditure arising out of performance of its specific missions, and that its expenditure ought to be scrutinised in the same way as that of the other EU institutions as part of the discharge procedure provided for by Article 319 of the Treaty on the Functioning of the European Union.
in writing. - (PT) I voted in favour of the resolution since I am of the opinion that, in view of the increase in administrative expenditure and especially due to the possible presence of expenditure of an operational nature, the Council's expenditure should be scrutinised in the same way as that of the other EU institutions as part of the discharge procedure provided for by Article 319 of the Treaty on the Functioning of the European Union.
in writing. - After the adoption of several joint amendments presented by the S&D, ALDE, EPP, the Greens/EFA and GUE, and the inclusion of many other individual additions, some of them coming from our group, we did not see any problem in giving our support to that report, for which we voted in favour at the end.
I voted in favour of the adoption of this directive aiming to guarantee the right to translation for people accused in criminal proceedings in the European Union. In concrete terms, this means that if you are suspected, arrested, questioned or accused and you do not understand the language of the country in which this happens, you have the right to have hearings, interrogations and meetings with your solicitor interpreted and translated. The goal is to avoid miscarriages of justice. When someone is arrested or extradited under a European Arrest Warrant, or simply arrested in a country other than their country of origin, they must be treated fairly.
I voted for this report because the equal rights throughout the European Union to translation in courts as enshrined in the new European Parliament and Council directive will increase the impartiality and efficiency of courts. Given that all EU Member States are parties to the European Convention on Human Rights and Fundamental Freedoms, they should ensure fair court proceedings and correct legal standards. Unfortunately, in practice, these legal principles and 'quality' proceedings are not adequately safeguarded. I would like to draw attention to the fact that the right to translation in criminal proceedings will strengthen a person's right to fair proceedings and the right to be heard by a court.
Currently, human rights are often violated because a person being questioned or tried and who does not understand the language spoken in a certain EU country does not always have the right to translation or interpretation in court, because until now, such a right to translation in criminal proceedings was not regulated uniformly across the EU. Thus, in order to safeguard the fairness of proceedings, we must avoid problems due to a lack of language comprehension and must ensure that the accused understands what is being said while he is on trial.
From now on, EU citizens are guaranteed full rights to defend themselves if they are involved in criminal trials conducted in a Member State other than the one they originate from. According to the directive on the rights to interpretation and to translation in criminal proceedings, every stage of an investigation or trial will be translated and explained in the mother tongue of the suspects or defendants involved in trials. This measure improves the quality of the defence provided to European citizens, based on the recitals concerning the right to a fair trial anywhere in the European Union, which were unanimously approved. The directive therefore supplements the legislative provisions governing cases where European arrest warrants are issued in the sense of improving the conditions for European citizens who are defendants or suspects in criminal proceedings to defend themselves.
The translation and interpretation services offered to the defendant in a language he or she understands during the proceedings of an investigation or trial which this person is involved in will be guaranteed under the legislation of every Member State within three years. This is the period which all European Union Member States have to harmonise their criminal law legislations. According to the directive, the translation and interpretation services are concerned with cross-examinations conducted at police headquarters and conversations with the lawyer, which also includes the translation of important documents. They also apply to decisions depriving any person of their liberty, the actual charge or indictment.
I voted in favour of the report on the draft directive of the European Parliament and of the Council on the rights to interpretation and to translation in criminal proceedings because it strengthens the rights of suspected or accused persons in criminal proceedings. I believe it is important for the Member States to ensure that suspects or accused persons who do not understand or speak the language of the criminal proceedings in question can benefit from interpretation services without delay.
We all know that for criminal justice to operate effectively, it must specifically lay down the rights of suspects and/or accused persons, so as to guarantee them an adequate possibility of defence through the appropriate legal and jurisdictional means. In this context, it is essential to guarantee suspects and/or accused persons the right to be informed in a language in which they are proficient about their rights and duties and the content of the charges brought against them, as well as everything essential to the case in which they are involved. This will be the only way to ensure an effective defence, a cornerstone of the rule of law and modern criminal proceedings. I also welcome the Council's decision to adopt judicial cooperation measures in this and other areas step by step, since safeguarding procedural rights is the key to swifter, more effective and fairer trials.
in writing. - (PT) The creation of a space for freedom in the heart of the multiple realities constituting the European Union cannot be achieved without guaranteeing equal conditions for any European citizen anywhere in the EU area, specifically in access to justice, which is a fundamental value of democracy and of any state following the rule of law. For this reason, I support the establishment of a directive that guarantees common standards for interpretation and translation in criminal justice proceedings in all Member States of the European Union, allowing any citizen outside their country of origin the right to express themselves and to be informed in their native language, or in another language deemed acceptable by them, in police interrogations or in court hearings. Considering the importance of ensuring a more just Europe for the consolidation of European integration, I call for these new measures to be applied as quickly as possible in all Member States, and for the European Union to continue with the process of greater harmonisation in the area of guaranteeing rights and legal procedures.
Mrs Ludford's proposal, in the name of the right to defence, creates an absolute right to the interpretation and translation of procedures for people due to be tried who do not speak, or claim that they do not speak, the language of the country in which they are being prosecuted. This will lead to an explosion in costs and the length of procedures, eat into justice budgets that are often already insufficient, and further increase deficits, much to Mrs Merkel's displeasure. This is quite apart from the fact that the planned procedures for obtaining this right will lead to an increase in the number of releases on grounds of procedural irregularity.
All of this in aid of a phenomenon that is an absolute taboo: the high levels of delinquency among foreign non-Europeans in all the countries that are subjected to massive immigration. The worst thing is that Mrs Ludford seems to think that no law enforcement or justice service appears to have already considered that it might be useful to have recourse to interpreters and translators, not just to carry out investigations or trials, but also to comply with the defence rights mentioned, which, in our democracies, follow from national provisions and respect for international commitments. This report is superfluous, and that is why we did not vote for it.
I voted resolutely for the adoption of this text, which not only represents an advance in the area of defence rights, but also an historic adoption, in that it is the first European measure in criminal law adopted under the codecision procedure. I am very pleased that it was adopted with such a majority. This historic legislation granting all European citizens the right to translation and interpretation from the moment when a person is made aware that he is suspected or accused, subjected to an interrogation and tried in another European country whose language he does not speak, is a major advance in the progressive construction of a European area of justice. Moreover, I am delighted with the road map contained in the Stockholm Action Plan on the subject of procedural safeguards. The rights of people questioned in criminal procedures must be strengthened and, above all, we must restore a balance between the progress that has been made in terms of charges and the significant lagging behind as regards defence rights. In this respect, I am thinking of measures in the area of legal information, legal aid and information for close relatives or even for the benefit of vulnerable people, which are also necessary.
After several years of successive failures, I am pleased that we are finally starting to progress with the implementation at EU level of procedural safeguards for suspects, safeguards which aim to protect the individual from arbitrariness. In cases involving EU citizens called in for questioning over criminal offences committed in another Member State, henceforth it will be possible to guarantee them access to the interpretation and translation of essential documents into their own language. The Europe of justice is on its way and I will continue to give it my support in the initiatives that will complete it in the months ahead, such as rules on interviews or even legal representation.
in writing. - The right to adequate translation and interpretation during criminal proceedings is a fundamental one and one which becomes increasingly important with enhanced judicial cooperation across the EU as well as more mobile populations. The Ludford report strikes a good balance and I accordingly voted in favour.
The European Parliament and Council directive wishes to establish a single area of justice with minimum common regulations and standards concerning the right to interpretation and translation in criminal proceedings in the European Union. I voted for this report as I support the improvement in the rights of suspects and defendants who do not speak the language of the relevant country and do not understand the way in which legal proceedings are conducted. Anyone would be expected to enjoy these rights from the moment the relevant national authorities have given the person official notification that he or she is suspected or accused of committing an offence. I think that having minimum common standards for these rights ought to facilitate the application of the principle of mutual recognition, thereby making judicial cooperation operate more smoothly between European Union Member States.
This report contains some advances. It is essential to allow every suspect to obtain high-quality translation and interpreting services without delay in criminal proceedings. Sign language needs to be included in these services. Let us note, however, that translation into braille must not be left out. Nevertheless, I am abstaining on this report. It seems unacceptable to me that we think that only those documents which are deemed essential should be translated. Every suspect has the right to know in detail what documents speak for or against him or her. It is no longer acceptable that we can propose an oral translation instead of a written translation. Every suspect must be able to restudy all the elements of his or her file at leisure. Without this, a fair and equitable trial is an illusion.
The quest for a European Union as an area of freedom, security and justice has been strengthened with the adoption of this regulation. It is very important that a citizen of any Member State has the right to interpretation and translation of all documents relating to their case in criminal justice proceedings. That is the only way to strengthen mutual trust and cooperation between the Member States, and also the defence of citizens' rights, in a totally clear and lucid manner.
The establishment of a single area of justice with common rules is intended to increase significantly the trust which the Member States have in each other's justice systems and criminal prosecutions. In addition, there will be greater cooperation relating to the rights of individuals in investigations and judicial proceedings. The standards set by the European Convention on Human Rights and the European Union Charter of Fundamental Rights must be observed. As the report does not go into sufficient detail on national issues, I have voted against it.
Considering it imperative to ensure that citizens of the European Union have a real right to a defence, I decided to endorse the report on the draft directive of the European Parliament and of the Council on the rights to interpretation and to translation in criminal proceedings. It is part of the road map for strengthening procedural rights of suspected and accused persons in criminal proceedings, which was adopted by the Council in 2009. By adopting this report, we are making a significant contribution to improving the judicial protection of individual rights while, at the same time, putting into effect the provisions of the European Convention on Human Rights and their interpretation in the case-law of the European Court of Human Rights. Interpreting and translations should be free, adequate and prompt, which will significantly improve EU citizens' ability to defend themselves.
Respect for the language of every nation is proof of respect for human rights and proof that a democratic state is functioning properly. The European Parliament has voted today in favour of new legislation that guarantees every citizen of the EU access to interpretation and translation in the event that they are involved in criminal proceedings in another Member State. Provision is also made, among other things, for this right to be granted at all stages of the criminal proceedings, for all basic documents to be translated in writing and for suspects or defendants to have the facility to lodge appeals. Only thus will they cease to be at a disadvantage and only thus will the right to a fair trial enshrined in Article 47 of the EU Charter of Fundamental Rights and Article 6 of the European Convention on Human Rights be fully exercised.
in writing. - The Ludford report on a directive on translation and interpretation in criminal proceedings was adopted as such at first reading. Although I supported the GUE amendments referring to the regional or minority languages to be taken into consideration, these were rejected. However, the final vote shows huge support for the whole report (637 votes in favour versus 21 against and 19 abstentions).
in writing. - I welcome this progress towards fairer and more equal judicial procedures in Member States. It is a fundamental principle of any decent justice system that defendants understand what is happening to them, what charges they face, and the nature of the evidence against them. But I would like to add that it is not just defendants who need translation and interpretation facilities. There are cases where victims of crimes do not have access to full information about the procedures and processes around them in court. Victims' needs, too, must be addressed.
For many of my fellow citizens, the enlarged European Union is not homogeneous enough in socio-economic terms to avoid unfair competition between enterprises in the 27 Member States. This is the case, for example, in the transport sector, where competition is strong. Besides cohesion policy - for which I fight on a daily basis, because, amongst other things, it allows us to reduce the development gap within the European Union - we need common rules within the single market. I therefore voted for the amendment calling into question the exclusion of self-employed drivers from European legislation on the working time of lorry drivers. Like my colleagues in the French delegation of the Group of the European People's Party (Christian Democrats), I therefore want to impose fair competition among all European heavy goods drivers and ensure safety on our roads by reducing driver fatigue. Following the adoption of this amendment, I voted in favour of the entire report.
I followed the recommendation of the committee, which adopted the report drafted by my Slovakian colleague, Edit Bauer, recommending that Parliament reject, at first reading under the ordinary legislative procedure, the proposal for a directive on amending the 2002 directive on the organisation of the working time of persons carrying out mobile road transport activities. The report calls on the European Commission to withdraw its proposal and to submit a new one. It is regrettable that the European Commission prevaricated in its response as to whether or not it would withdraw its proposal. I also regret the position of the rapporteur, which entails rejecting her report to present an amendment that adopts the text of a complete directive. In reality, the real problem is combating the false self-employed in road freight. Let us hope that this file will be able to flourish in this sense.
I voted for the rejection of the Commission's proposal. The Commission proposed to exclude self-employed drivers from the scope of the directive. I feel that the exclusion of self-employed people would cause false work and would give companies opportunities to exploit drivers by not drawing up an employment contract but hiring them as self-employed people, to whom the strict working time and rest hours laid down in the directive would not apply. In order to ensure a competitive haulage market, the Commission must find a solution that would ensure equal conditions for all drivers. Parliament has frequently voiced concern over the current application of double standards for people with an employment contract and those who are self-employed. Such a situation distorts the principles of operation of the single internal market and poses a threat to road safety.
I voted against the Commission's proposal; in other words, I voted in favour of self-employed drivers being included in the 2002 directive on the working time of persons performing mobile road transport activities, for the following reasons. The first is that a driver who is tired constitutes a danger on the road. This is true whether or not the driver is self-employed, and whether or not the driver's tiredness is due to driving or to loading goods. The second is that only the activity of driving, strictly speaking, and activities directly related to it - loading, unloading, cleaning and maintenance of the vehicle, assistance to passengers or formal procedures involving police and customs authorities - are taken into account in the calculation of maximum working time. General administrative work - accounting, management and so on - is not taken into account. Inclusion in the directive on working time therefore does not constitute a danger to the activity of self-employed drivers. The third is that it was counterproductive to try to define 'false self-employed workers' by means of this report. Voting definitively for the exclusion of self-employed workers from the directive on working time meant encouraging false self-employed workers and, in the end, inciting unfair competition.
I agree with the position of the European Parliament to reject the European Commission's proposal because the rules regulating the single market should apply to everyone without exception. The exemption currently proposed by the Commission which involves not applying the Working Time Directive on the road transport industry to self-employed drivers may encourage the registration of false self-employed drivers in larger companies, and this will lead to even more unfair competition in the market and will weaken the general labour market.
Self-employed bus and lorry drivers must be brought under the same rules on working and rest time as drivers who work for larger companies. I would like to draw attention to the fact that in order to improve the working conditions of all drivers and safeguard their social rights and guarantees, in order to improve road safety and also to avoid unfair competition in the transport market, together with the Commission we must take appropriate measures and present a new improved proposal on the organisation of drivers' working time. Therefore, we need legal measures to combat false self-employed work by drivers because false self-employment is a general labour market problem and it must be resolved accordingly.
I voted against the report because, apart from the obvious question raised in connection with the labour rights of self-employed drivers, there are another two important sectors which require particular attention. Firstly, the entire procedure of talks and decisions between the rapporteur and the Council took place without the approval of the competent parliamentary committee, inaugurating unacceptable practices which undermine and annul the role of the European Parliament. The second and, in my opinion, more important issue is that of road safety. In my country, there are tragically high numbers of deaths and serious injuries from road traffic accidents. It is our responsibility, as members of the European Parliament, to do what we can to reverse this trend. In this particular instance, we must vote so as to ensure that we do not permit tired lorry drivers to drive on our roads legally and without controls, with certain disastrous consequences and cost in human lives, as the European Parliament has permitted in the past.
in writing. - UKIP voted against Amendments 1 and 29 so as to restore the Commission's intention to exclude independent drivers from this directive. We believe that requiring independent drivers to account for the time spent arranging their schedules and bidding for new business will be impossible to monitor, especially when this is done at home, as well as using part of their allocated maximum working hours per week. This will result in less driving, causing them to become less competitive and resulting in unemployment. UKIP also believes in the freedom of individuals to set up in business and to work for themselves, but this directive will prevent that from taking place. Since this is not a health and safety issue, the only winners will be big businesses.
in writing. - I voted to reject the Commission proposal for a directive on the organisation of the working time of persons performing mobile road transport activities. I am aware of the fact that traditional drivers attach great importance to their independence. However, voting against was the only way to force the Commission to come forward with a proposal to deal with the use of bogus self-employed drivers, which poses a direct threat to the genuinely self-employed and to other drivers in paid employment, by undermining pay and conditions in the sector. When we solve this fundamental problem, we can have another look at what is best for genuinely self-employed drivers.
Today, in the vote on the Bauer report, I voted against the Commission proposal regarding the directive on the organisation of the working time of persons performing mobile road transport activities. This would mean self-employed workers being covered by the directive.
I am aware that the traditional self-employed driver sets store by being his or her own boss. In my view, however, voting against this proposal is the only way of forcing the Commission to hasten to present a proposal for tackling the problem of the 'false' self-employed. These 'false' self-employed drivers constitute a direct threat to employed drivers. After this fundamental problem has been solved, no time should be lost in taking another look at what is best for self-employed drivers.
I voted to reject the Commission proposal on the organisation of the working time of persons performing mobile road transport activities. The Commission should accept Parliament's decision and amend the current proposal. All workers who perform these activities, and not just employed workers, should have their weekly hours of work limited in order to enhance the safety of European road users and prevent unfair competition in the road transport sector.
Legal certainty is essential for the law to be applied correctly, which is why any amendment to a legal text that results in additional difficulty in defining its scope should be rejected as poor legal technique. Insofar as several doubts remain about the scope of the draft directive, particularly regarding the distinction between self-employed drivers and mobile workers, we share the rapporteur's view that it should be recast.
in writing. - (PT) The competitiveness and viability of companies cannot be sustained with distorted and disproportionate rules relating to the values and general principles of employment legislation, given that such rules only serve to promote situations of unfair competition and job instability. In the case of transport, the possibility of granting exceptional status to self-employed workers, allowing self-employed heavy goods vehicle drivers to be exempted from a series of rights and duties established in the legislation for the sector, especially as regards working hours, would bring about an unacceptable situation of inequality and unfair competition with regard to employed drivers, as well as worsening road safety and increasing the risk to peoples' lives. I therefore voted to reject the Commission's proposal, as I do not believe that it contributes to dignity, safety, health, well-being or fair competition in the industry.
I welcome the Plenary vote, which threw out the European Commission's proposal to revise Directive 2002/15/EC on the organisation of the working time of persons performing mobile road transport activities.
In granting freedom of decision to Member States, this text would have effectively excluded self-employed drivers from the scope of application of the directive. The exclusion of self-employed drivers would have caused significant discrimination that would have favoured those drivers, giving rise to unfair competition between companies, which show an increasing tendency to use more flexible and lower-cost independent workers, leading to serious risks for road safety.
It should also be noted that Italy, acting in accordance with Directive 2002/15/EC, which provided for the inclusion of self-employed drivers from 23 March 2009, implemented this clause within the required time by means of Legislative Decree No 234 of 2007, imposing the same rules on self-employed and employed drivers. For this reason, I join my colleagues from the Popolo della Libertà delegation in wholeheartedly supporting the rejection of the European Commission proposal.
It is very important that Parliament has today voted in favour of the motion - which we endorse - to reject the Commission proposal that would exclude self-employed drivers of buses and lorries from the legislation that regulates working time in this profession.
According to Parliament's Committee on Employment and Social Affairs, whose position has been confirmed by this House, self-employed drivers must be subject to the same rules as employed workers for health and safety reasons and to ensure fair competition in the sector.
The aim of the Commission proposal was to amend the 2002 directive on the organisation of the working time of persons performing mobile road transport activities. Parliament's rejection of the Commission proposal was carried by 368 votes to 301, with 8 abstentions.
With the rejection of this proposal, the 2002 directive (Directive 2002/15/EC) remains in force, according to which self-employed drivers are covered by the same rules as employees with effect from 23 March 2009.
We consider this outcome extremely important for combating social dumping, for defending the right of workers in the sector to health and rest, and for improving road safety conditions.
We find it absolutely unacceptable that self-employed drivers are excluded from the scope of application of the directive on the organisation of the working time of persons performing mobile road transport activities. This decision would mean serious risks for road safety, which would be compromised not only by the over-long driving times but also by the drivers having to perform too many activities other than driving.
This decision would also lead to unfair competition between transport companies. It would effectively favour the use of independent workers who are able to offer lower-cost services due to their greater flexibility. The exclusion of self-employed drivers could also have the counter-productive effect of causing a fragmentation in transport companies, with subsequent market distortions. To evade the directive, organised companies could, in fact, break themselves down into a myriad of small enterprises.
We also reject the compromise approach whereby Member States are left to decide for themselves because this situation would also pave the way for inequality between entities belonging to different states that exercise the same working activities. I therefore voted against the motion. Apart from anything else, stirring up discrimination in the mobile road transport industry is completely at odds with the aim of setting up a common transport policy.
I voted resolutely for the rejection of the European Commission's proposal to exclude self-employed lorry drivers from the scope of the Working Time Directive in road transport. Particularly sensitive to the situation of drivers, especially self-employed drivers, I am very pleased with the rejection, because I am resolutely in favour of including self-employed drivers in the scope of this directive, given the significant risks that the exclusion of self-employed drivers presented, as well as the negative impact. There are 1.9 million professional road freight drivers in the European Union, 31% of whom are self-employed; I believe it is necessary to organise their activities in the framework of this directive to guarantee fair conditions of competition and to improve road safety. The Europe of today, which has had an unprecedented growth in the amount of freight transported by road and the density of road traffic in the course of the last decade, needs measures to promote safety on its roads now more than ever, and therefore needs a framework for the working conditions of professional drivers which, unfortunately, have deteriorated.
I voted for the rejection of the Commission's proposal aiming to exclude self-employed bus and lorry drivers from the scope of the Working Time Directive. Here, it is not just the health and safety of drivers that is at stake, but clearly also the safety of other individual drivers, since a tired lorry driver can become a danger to himself and others. I consider as scandalous the attitude of the rapporteur in this matter, who has continued to negotiate with the Council and the Commission without any official mandate. This situation is all the more unacceptable in that it seems to reflect the defence of market interests over the interests of the people. Social Europe must not find itself trampled on in this way, and it is in this spirit that my vote was cast.
Today, I voted in favour of the EU Commission proposal to exempt self-employed lorry and bus drivers from the Working Time Directive. This directive has nothing to do with them. There are already clear provisions on driving times and rest periods for self-employed people. The issue of road safety is therefore not a valid reason for including them in the directive. I very much regret that plenary followed the recommendation of the Committee on Employment and Social Affairs. This is a significant encroachment on people's freedom to do business and represents a huge burden for the self-employed people who are affected.
All of this is happening at a time when our main concern is supporting small and medium-sized businesses and reducing the amount of red tape that they have to deal with. In this difficult economic situation, the European Union should make every effort to help companies and not to burden them with even more regulations and bureaucracy.
in writing. - Including selfemployed drivers in the Working Time Directive is a prime example of how to make the situation worse regarding people who have little enough confidence in the EU as it is. I myself voted in favour of the Commission's proposal, and it is difficult for me to conceal my disappointment now I have seen the result of the vote in Parliament.
For example, in Finland, the country I come from, independent transport entrepreneurs represent the majority of transport firms, mostly employing one to two people. It would therefore be nothing less than a catastrophe if a 48 hour working week limit should also apply to them.
In the worst case scenario, this would mean that a vehicle could not even be washed or serviced outside this time limit. It is even more difficult to accept the decision that has now been taken, considering that selfemployed drivers are already covered under the laws on driving and rest times, the same as drivers employed by companies. The result of the vote in Parliament thus has nothing to do with safety. Instead, it has more to do with the tactics of the Left and the Greens to weaken the position of small entrepreneurs, and we can only guess at their motive for this.
Regulating the freedom of entrepreneurship by using selfemployed drivers as an excuse is really quite sad, and, for example, this legislation will be seen as the reason why the costs of transport will have to rise for long journeys in Finland. In no other sector do restrictions on working hours apply to independent traders, so why now should it apply to transport entrepreneurs? I can only hope that the Council this time will prove wiser in its decisions than Parliament.
Regulating the working time of self-employed drivers seems to us to be contrary to freedom of enterprise and to the very status of self-employed. We therefore voted for Mrs Bauer's report, which aims to exclude this category from the scope of the directive.
The question is: how do we monitor the working time of someone who is self-employed? How do we take into account the working time on non-driving work - administrative and commercial processes and so on - of someone who is not driving and who cannot be recorded by tachograph? Quite apart from the cost that implementing such a regulatory system would entail, this would simply be unsuitable and would deliver the knockout blow to a sector which is already seriously affected by the crisis.
On the other hand, we must intensify the fight against false self-employed drivers - that is, drivers who, while pretending to be self-employed, are actually disguised employees - and we must establish a precise definition allowing us to make a distinction between 'genuine' and 'false' drivers. Yes, we must fight against social dumping, but it is not for self-employed drivers to foot the bill for the European policy of opening up the transport sector completely to competition, and of cabotage in particular.
I believe that the distinction between self-employed drivers and mobile workers is unclear, which may increase the risk of 'false' self-employed drivers, who, in order not to fall within the scope of the directive, are not tied to an employer by an employment contract, but do not have the freedom either to have relations with several customers. I concur with the rapporteur's view that there is rather a need for providing a clearer definition of 'self-employed drivers' than to include the genuine self-employed within the legislative framework of this directive.
I think that the Commission needs to carry out a thorough review of the report, which I hope will happen as soon as possible.
Opinions inside and outside this House on the inclusion of self-employed drivers within the scope of the Health and Safety at Work Directive in the area of road transport vary widely. Everyone believes that they have good arguments to back up their opinions and I respect that.
However, there are already too few self-employed people in Europe and those people who are still prepared to take the risk of self-employment should not be discouraged or demotivated. This is what we will be doing if we start to regulate the working time of self-employed people in Europe.
It is true that there is the phenomenon of 'false' self-employed people, but not only in the transport industry. This is a general problem throughout the labour market, which must be treated as such, as the rapporteur has so rightly said.
Most people use the argument of road safety, but the driving hours of commercial drivers are strictly regulated. The speedometer does not know whether a self-employed person or an employee is sitting behind the wheel.
However, it makes no difference whether a self-employed person who is tired after doing paperwork or an employee or driver who is tired for one of any number of other reasons is in charge of the vehicle. Restrictive red tape for small independent businesses is the last thing we currently need in Europe. Therefore, I have voted in favour of the report.
Lorry drivers can be employees, self-employed workers or 'false' self-employed workers. Workers in the last of these categories are actually employees and should have the same rights as employees. It was for this reason that, back in 2005, the European Parliament asked the European Commission to provide clarity via a legislative initiative. The rules on working time in road transport now before us do not regulate the legal status of 'false' self-employed drivers sufficiently and do not represent a solution to possible abuses. Therefore, I have voted against this Commission proposal while making a clear call for new, improved rules.
Genuinely self-employed drivers have a different status from employees, of course, and that is the way it should stay. Therefore, I should like the new rules we are requesting of the European Commission to do justice to the difference between self-employed entrepreneurs and employees. We need sound rules for working time in road transport that protect employees, eliminate 'false' self-employment, do justice to self-employed entrepreneurs and, together with the rules on driving times and rest periods, ensure safe conditions on the roads.
I voted for the amendment to reject the proposed directive on the organisation of the working time of persons performing mobile road transport activities, because it sought to expand working time in this sector to 86 hours per week, which would increase the risk of accidents on the roads. The adoption of this directive would have serious consequences in terms of security, social dumping and labour deregulation. How can it be safer for Europeans that motorists, cyclists and pedestrians share the roads with heavy vehicle drivers who are completely exhausted? It has been proven that fatigue has the same effect as alcohol. The protection of workers from excessive working hours is a problem that goes back a long way. It does not matter if it is a self-employed worker or an employee who is exploited; it is about protecting them from excessive working hours that would lead to an increase in occupational hazards, hence the reason for my vote.
The report by Mrs Bauer on the proposal for a directive of the European Parliament and of the Council amending Directive 2002/15/EC on the organisation of the working time of persons performing mobile road transport activities largely concerns the issue of whether or not self-employed lorry drivers should be included within the scope of the directive.
This is a lex specialis to the general Working Time Directive 2003/88/EC. This special regulation is a sensible measure when it comes to protecting employed workers. Therefore, all employed drivers, including the 'false' self-employed people, are subject to the regulation, which is particularly important in order to avoid abuse of the system. However, it would be counterproductive to extend the regulation to cover self-employed people. This would put small and medium-sized haulage contractors at a massive disadvantage, as they are responsible for loading and unloading goods themselves. In addition, there is the paperwork. Overall, the result would be a significant reduction in the driving time for self-employed drivers, which would penalise them heavily. In my opinion, the small and medium-sized businesses which form the backbone of our economy are particularly important. The argument that lorry drivers would then work up to 86 hours per week and would be driving on our motorways while overtired is totally invalid, because the driving time continues to be limited to 56 hours by Directive 561/2006/EC. Therefore, I have voted in favour of the Commission proposal.
My position on the report under discussion by Parliament is motivated, among other things, by the following considerations.
Directive 2002/15/EC, which is the subject of the report, does not regulate safety in the road transport sector but lays down rules about the organisation of activities complementary to driving. Making self-employed workers subject to the regulations under discussion today represents, first and foremost, a mortal blow to freedom and independent enterprise.
Secondly, obvious practical reasons make it difficult to enforce controls on effective compliance by self-employed hauliers with the provisions imposed by the directive. This ultimately means that it would be a pointless exercise to make them subject to the regulations laid down in Directive 2002/15/EC.
in writing. - With today's vote, the European Parliament contributed substantially to improving road safety in Europe. With the decision to maintain the self-employed in the directive, MEPs have closed a loophole to circumvent working time legislation. Now it is essential that this is enforced. Then, in the future, employers will not profit from forcing their drivers into false self-employment. The same rules will apply to all, which is common sense, because both the employed and self-employed are human beings who get tired in the same way and become a risk to their lives and those of others. This is an improvement for all drivers who do not have to work endless hours of loading, unloading and waiting, in addition to demanding driving times. We call upon the European Commission now to respect Parliament's vote and to call upon Member States to immediately implement the directive, so that now the self-employed are also included.
Road transport legislation on safety and driving times must be the same for all parties concerned, whether the drivers be employed or self-employed. The basic Directive, 2002/15/EC (which entered into force in March 2005 for employed drivers), also stipulated that the rules were to apply to self-employed drivers from March 2009. Reversing this now would be a sign of poor management, and would mean giving in to the market.
Tired drivers are dangerous drivers, whether they be self-employed or otherwise. People must be protected against overtime working, which jeopardises not only the driver's own safety but also that of others. Self-employed drivers may be under greater financial pressure than their employed counterparts. If we exclude self-employed drivers, transport companies employing drivers who are subject to compulsory driving times and rest periods will suffer unfair competition, and that cannot be the intention.
The present directive has proved that, if self-employed drivers are not required to respect the same working times, other drivers are forced into self-employed status in order to circumvent these working times. This is how 'false' self-employed workers are created, and this, too, is something I wish to combat. Unambiguous legislation must be brought in that lays down the same ground rules for everyone. Therefore, self-employed drivers must not be removed from the scope of the present directive.
in writing. - The health and safety of workers is paramount, in particular, regarding road transport, because accidents affect pedestrians and passengers of other vehicles too.
Today, we voted on a dossier in the area of the protection of workers' health and safety, which gave rise to an important debate. The draft that the Commission submitted to Parliament proposed that the directive should not cover self-employed road transport workers, that is to say, drivers who work as freelancers and not for anyone else.
The report adopted by Parliament's Committee on Employment and Social Affairs, however, proposed rejecting the Commission proposal. In my understanding, the two basic issues underlying this dossier concern, firstly, the need for a European definition of 'self-employed worker' and, secondly, the need for each Member State to make an additional effort to ensure proper contractual arrangements are made for workers who are not free to organise their working activities and who therefore ought not to be hired as self-employed workers. Although I believe that the phenomenon of 'false' self-employed workers should be addressed at national level through regulation, monitoring and appropriate penalties, I think that the debate that has been launched may help to move things forward in this direction. That is why, after following this dossier closely, I felt it was right to vote against the Commission proposal.
Ladies and gentlemen, I would like, if I may, to offer the opinion of Lithuania on this issue. Lithuania's lorry drivers have earned themselves a good reputation throughout Europe. They are the business pioneers and heroes of our young independent Lithuanian state, often separated from their families for long periods. Europe's endless motorways have become their second home. Yes, there have been reports that lorry drivers have breached EU safety and work regulations. However, that is not always the fault of the lorry drivers. Sometimes, their employers leave them no choice but to flout the rules. I have received letters from Lithuania's lorry drivers calling on me and the European Parliament to listen to them. They write that lorry drivers risk losing their salary if they do not alter evidence of the distance driven as displayed on their lorry's tachograph. Rest days - required by law - are often not granted or are delayed. Those drivers who complain are later discriminated against. These are clear violations of drivers' rights and EU regulations, not to mention the provisions of the European Agreement concerning the Work of Crews of Vehicles engaged in International Road Transport (AETR) and the Convention on the Contract for the International Carriage of Goods by Road (CMR). Some have appealed to Lithuanian institutions but their complaints fell on death ears. More must be done to protect the health and safety of drivers and other mobile workers from the road transport sector. This is not simply Lithuania's problem; this is Europe's problem. Ignoring it may have fatal consequences.
I voted in favour of this regulation on food labelling because its aim is to help consumers make more informed choices - by extending compulsory labelling to other nutrients and introducing new rules on country of origin - and because this proposal simplifies, updates and merges into a single piece of legislation seven directives and one regulation currently in force on food labelling, thus making the law simpler. I also supported the call for handcrafted products and wines not to be covered by this regulation on account of their special nature which, in the case of wine, has already resulted in its own regulation. Country of origin labelling, which is already mandatory for certain foods, such as beef, honey, fruit, vegetables and olive oil, should be extended to all kinds of meat, poultry and dairy products.
The country of origin must also be indicated for meat, poultry and fish used as ingredients in processed foods. In the case of meat and foods containing meat, 'origin' must be defined as the country in which the animal was born, reared and slaughtered, and not where the meat is processed, as is currently the case.
The proposal on food labelling does not seek to protect consumers, as the EU asserts. It lays down terms of competition imposed by the monopoly companies at the expense of consumers, workers and farmers. The right of consumers to know what they are consuming is not satisfied by labelling products and, more to the point, their right to healthy, safe and quality food is not safeguarded. Consumers are not necessarily familiar with constantly evolving technological and scientific applications, nor do they understand the corresponding labels, the properties of food and the units of measurement of the various sizes. The responsibility of the state, of national legislation and of the mechanisms to control its application, which should ensure that the food marketed is safe and healthy, cannot be personalised and shifted to individual consumers, who are required to decide if a food product is good or bad for their health and whether or not it is nutritionally beneficial.
The recurring food scandals caused by the unaccountability of the multinational companies which produce, process and market foods are not due to poor labelling; they are due to capitalist production itself, which only obeys the law of profit. The contemporary need for healthy food can only be satisfied by changing the method of production and the purpose of food production.
in writing. - (FR) I voted for the Sommer report because it represents a balanced compromise between consumer information, which should not be excessive at the risk of being counterproductive and too costly, and a lack of information, which would risk harming the quality of the choices made by the consumer. In particular, I am delighted that the European Parliament has rejected the principle of a traffic light scheme which is supposed to indicate the level of danger to health posed by food. Everyone knows very well that a little chocolate and a little wine is good for you. Too much chocolate and too much wine is bad. A green-amber-red colour code would not have made any sense. Once again, the Group of the European People's Party (Christian Democrats) has made the European Parliament listen to reason...
Consumers have a right to clear, comprehensible information about the food products they purchase and have a right to know in which country those goods were produced.
Clearer rules on the labelling of pre-packaged food will help consumers who are trying to make the right decision and purchase healthy food. As it is estimated that 20% of Europe's population will be classed as obese by the end of this year, it is clear that measures should be put in place to encourage balanced diets.
However, a balance must be achieved between providing good, clear information and putting too much information on labels, which would confuse consumers. Food labelling should not place too much of a burden on the food sector, particularly on small and local producers. European consumers appreciate the high-quality food being produced by European farmers, and clear information about the country in which the goods were produced should be included on labels. This type of labelling of meat, poultry, vegetables and fruit is necessary to ensure that consumers are not being misled.
As part of the report drafted by Renate Sommer on the 'Provision of food information to consumers', I voted for Amendment 351 as consumers must be correctly informed about the country of origin of food products. For this reason, I supported the compulsory indication of the country of origin on labelling for meat, milk, vegetables, fruit and products containing a single ingredient.
Firstly, we must ensure that European citizens are afforded better protection and are not misled about a food product being produced in a particular Member State when it actually originates from another country. This will enable consumers to choose any product, fully aware of all the facts and eat products of a particular origin and quality. Secondly, better labelling can reduce the incidence of tax evasion.
Combining the European regulations governing packaged food labelling will offer consumers the chance to make an enlightened choice, without causing complications or making producers commit major financial resources. The European Parliament's debate on Wednesday about product labelling generated so much interest among MEPs because it affects each and every one of us. We live in a world which is dominated by unhealthy lifestyles where obesity and cardiovascular conditions have reached epidemic proportions and are threatening the state of health across Europe. It is therefore important for every consumer to make an informed choice when opting for certain food products. Standardising regulations at European level and displaying in a visible place the amount of lipids, saturated fatty acids and sugar the products contain, along with their energy content, will overcome the linguistic barriers which some consumers could use as an argument.
The decision made by the European Parliament this week highlights that it understands the need to protect European consumers and recognises the importance of making informed decisions. Once the new regulations have been implemented, it remains up to consumers to choose what they wish to consume. I sincerely hope that these regulations will quickly pass through the EU's institutional procedures and become mandatory in the near future.
in writing. - UKIP voted against the Sommer Report in the European Parliament because it is a sloppily-drafted dog's dinner which does not clearly support country of origin labelling for simple foods like meats and eggs. UKIP policy is to support country of origin labelling to help producers selling their goods and for consumers to know with certainty where their food is coming from. We have rejected the report because it fails to defend the interests of farmers and consumers, while allowing large retailers to confuse the consumer. The rapporteur herself has stated she is afraid the proposal is moving too fast. UKIP believe MEPs are acting without sufficient information on this matter.
Consumers have the right to know what is contained in the foodstuffs they consume. For this reason, information on the composition and nutritional value of food products is indispensable, as it constitutes the primary factor in allowing the consumer to make specific choices.
The aim of the Commission's proposal concerning the reformulation of EU legislation applicable to food product labelling is to simplify the existing framework for this purpose. The proposal also aims to provide stakeholders in the food chain with greater legal certainty, increasing the competitiveness of the European food industry and guaranteeing food safety, as well as provide consumers with complete information on food products and encourage healthy eating as an element in the European Union's strategy for tackling the obesity problem.
I welcome the following fundamental proposals contained in the regulation:
· All mandatory information must be shown in a minimum font size of 3 mm.
· A comprehensive nutritional declaration in the 'principal field of vision' of the packaging is to be introduced.
· Mandatory particulars relating to the energy value of the food and its content of fats, saturated fatty acids and carbohydrates, with specific reference to sugars and salt, must be given in the appropriate order on the front of the package.
I call on the Member States to adopt these standards in the ...
(Statement abbreviated in accordance with Article 170(1) of the Rules of Procedure)
Providing consumers with information about food is undoubtedly important. However, the debate in Brussels has become a lobbying battle between large companies from the food industry and consumer protection organisations. There was no place in this debate for the reality of everyday life for consumers. The representatives of the German Free Democratic Party in the European Parliament are in favour of a minimum of labelling. Consumers should be able to make their purchasing decisions on the basis of transparent, legible information. Colour coded labelling influences consumers and does not form the basis for transparent information. The so-called guideline daily amounts (GDAs) also have their weak points. Instead of having neutral information about the amounts of nutrients per 100 grams or millilitres printed legibly on packaging, Parliament discussed whether the daily requirements of a 40-year-old woman could be used as the point of reference or whether the colour coding of nutrients was a useful decision-making tool.
The proposed, far-reaching, mandatory requirements for the origin labelling of ingredients cannot be implemented in practice. We have also rejected the idea of special national provisions, because the labelling system should, as far as possible, be standardised. For these reasons, we were not able to vote in favour of the proposed report.
There are huge risks to health (obesity, diabetes, cardiovascular diseases and certain types of cancer) from uncontrolled products and a lack of information, misinformation and misleading consumers. Nonetheless, the food industry spends approximately USD 10 billion a year to influence children's eating habits. The modern consumer's uncertainty as to the quality of food must stop. The amendments tabled by the Confederal Group of the European United Left - Nordic Green Left were intended to help consumers know what they are eating, so that they can make the right choices.
It is the responsibility of the European Parliament, as colegislator, to adopt legislation which does not mislead consumers and does not put their health at risk. I voted against the report, because the amendments adopted unfortunately proved that interdependent interests are stronger than consumer safety and the food industry, one of the biggest investors in advertising, has acquired control by intervening in production and consumption.
in writing. - UKIP voted against the Sommer report in the European Parliament because it is badly drafted, with inadequate definitions. The country of origin statement was badly worded, giving rise to confusion. UKIP policy is to support country of origin labelling to help producers and consumers to know with certainty where their food is coming from. We rejected the report because it fails to defend the interests of farmers and consumers, while allowing large retailers to confuse the public. UKIP believes MEPs are acting without sufficient information on this matter.
I voted in favour of this report, although I am still a little puzzled about certain aspects.
I believe it is essential to simplify the labelling of food products to allow a better understanding of ingredients, methods of use and traceability by consumers. I do not, however, agree with the methods by which we should achieve this aim. Product buying awareness is not increased by indicating nutritional profiles, guidelines and the traffic light system. There are no scientific grounds for such methods and they cannot therefore be considered reliable. I am therefore pleased that the traffic light system has been thrown out but not so pleased by the adoption of the nutritional profiles and guidelines.
Lastly, I approve the adoption of the amendment calling for the provenance of some food products to be specified. I am a firm believer in indicating product origin because I believe it is essential to inform consumers about the provenance of what they are buying. I hope that during second reading, it is possible to agree on a text that is more acceptable to everyone and which offers a better balance between the interests at stake: health on the one hand and the food industries on the other.
Along with the majority of Members in the Group of the Alliance of Liberals and Democrats for Europe, I have decided to vote in favour of the Sommer report. It is true that the Liberals were not able to achieve their goals in every area. The adoption of origin labelling for meat and milk in processed products is a regrettable move, because it imposes significant costs on producers and seems almost impossible to implement in practice. However, for me, the positive results of the vote clearly outweigh the negative ones. For the first time, we have uniform regulations on food labelling throughout the entire internal market, with no possibility of individual countries going it alone. In addition, one of the decisive successes of this vote for me is the fact that the misleading traffic light model was rejected.
A mandatory colour coded nutrient declaration will not be permitted either at a European or a national level. Uniform Europe-wide labelling rules will bring clear advantages for companies and consumers. The cost of manufacturing and selling products will fall because manufacturers will only have to follow a single regulation. Consumers will benefit from uniform nutrient labelling when comparing products that come from within Europe.
We are aware that there is a European consumer policy for protecting them. Its aim is to apply standard regulations at a high level across the whole of the European Union. However, consumers need to have clear, comprehensible information about food products' essential nutritional aspects, thereby allowing them to make fully informed choices. In addition, I believe that the need to adopt a new regulation for informing consumers about food products arises as part of a general effort to raise awareness about the importance of switching to a healthier diet and make consumers increasingly sensitive to the content of food products. I think that this will also encourage both agricultural producers and industrial groups to adopt measures aimed at improving product labelling in response to consumers' demands. The information printed on a label must not mislead consumers when they are buying food products, in terms of the food's characteristics, especially its nature, identity, properties, composition, quantity, shelf-life, origin or provenance, as well as its methods of manufacture or production. As Hippocrates also said: 'Our food should be our medicine. Our medicine should be our food'.
A standardised labelling system for foodstuffs in the internal market is not only vital and necessary in order to guarantee the European consumer high levels of food safety, but also an important instrument for the competitiveness of companies in this sector in trade within the EU. I am therefore voting overall in favour of the amendments proposed by the rapporteur. I endorse the rejection of the 'traffic light' system as a means of providing information on the levels of fats, carbohydrates and proteins and support the adoption of an EU-wide labelling system that is simple, transparent and easy to understand. Making information on the composition and nutritional value of foods, as well as on the principal nutritional ingredients and their respective energy values, available to consumers is essential in helping them make a conscious and informed choice and purchase. I am therefore of the opinion that the Commission has adopted a paternalistic approach to this subject by trying to guide consumers in their choices rather than informing them. I also believe, however, that neither direct marketing by farmers nor local and regional products should be subject to these regulations, as it is these products that contribute to the diversity of European gastronomic culture.
This proposal for a regulation is blazing a legislative trail on a subject that is fundamental for European Union citizens and enterprises, namely the transparency and dissemination of information on food products.
While, on the one hand, it is important to achieve an internal market where all citizens and all enterprises can make the best possible choices, on the other hand, we must take into account the extraordinary heritage of food, wine and gastronomic culture that moulds the traditions of many parts of Europe, thus benefiting health and also economic, social and environmental sustainability.
During the process of amending the proposal, both in detail and in broad terms, it has become apparent that the European Parliament, in performing this function so fundamental to the exercising of its responsibilities, is turning into a place where the interest of multinationals are transacted to the detriment of consumers.
When faced by this inequality of power, which should be balanced out by the pursuit of public interest by the institution, we can only marvel at the growing public disinterest in the process of European integration. These observations are not motivated by national interests but by the judiciousness of preserving typical local food products and the strong local bond between producers and consumers.
I voted in favour of this report because to me, it seems essential to clarify and standardise the many disparate food product labels and thus ensure they have a reliable scientific value. To this end, I supported the amendments to provide greater legibility, with, among other things, the obligation to respect a minimum font size; greater transparency in terms of the provenance of foods, allowing us to know where meat processed and sold in another country comes from; better information on the quality of foods released for consumption - for example, we must be in a position to know whether what we are eating has been prepared from deep-frozen or frozen ingredients; nutritional profiles containing information on the identity, composition, quantities, properties, durability and the storage and usage conditions of products released for consumption.
Finally, all of this regulation must not penalise small producers and micro-enterprises. Their artisanal products must be exempted. As for SMEs in the agricultural sector, they must be able to obtain specific aid.
Today, we know that eating a poor diet or too much of certain nutrients (such as salt or fats) can lead to a great many diseases that not only represent serious public health problems but are also extremely costly to health services. In many cases, these diseases (such as hypertension) could be prevented with a more careful diet and the appropriate information.
I therefore think it is essential that food labelling be properly regulated. We cannot pass laws to force people to eat healthily, but we can give consumers the information they need to know exactly what they are consuming, so that they can then make a conscious choice. These are not measures against food producers - in fact, the proposal is so reasonable that it excludes traditional products and small and medium-sized catering businesses that serve non-prepacked meals. Instead, these are measures in favour of public health.
I welcome the adoption of this report on the provision of food information to consumers, which combines and replaces seven directives and one regulation. The labelling of food products is crucial to guaranteeing food safety. I advocate clear information being given to the consumer, less bureaucracy, the simplification of regulations, greater legal certainty and increased competitiveness in the food industry, without forgetting small businesses. I welcome the fact that neither direct marketing by farmers nor local and traditional products will be subject to the rules of this regulation, as the Commission intended. It is products such as these that guarantee our roots and our cultural and gastronomic diversity. I am equally pleased with the fact that pre-packed products served in small hotel and catering establishments and cafés will not be covered by this regulation. The same situation exists with wines. Wines already have to display a series of mandatory particulars, so any additional information on the label would be too much and counterproductive as regards informing consumers. Consumers need to be informed, but without being pressurised or directed in their choices. Consumers should have the freedom to make, and be responsible for, their own decisions.
Consumers have a fundamental right to know as much as is possible and justifiable about the composition of foodstuffs. Such knowledge is also a necessary - though not sufficient - condition for them to make informed, conscious decisions about their diet and, as such, it helps promote people's health and welfare. We acknowledge and endorse the fact that the structure of the proposal applies essentially to prepacked foods. The specific characteristics of the catering sector, a large part of which consists of micro-, small- and medium-sized enterprises, must be safeguarded, since the meals they prepare cannot be regarded as standardised products.
We regret, however, that many important amendments have been rejected, leaving the content of the report significantly poorer. We can only think that the majority in this Parliament has given in to the interests of certain powerful sectors of the food industry.
By way of an example, note the rejection of the amendment requiring consumers to be informed 'whenever the product intended for consumption is a GMO product and/or contains derivatives and substances that may be classified as GMOs'.
The question of supplying food information to consumers, which forms the subject of Mrs Sommer's report, deserves particular attention.
Only by providing clear and exhaustive information on the provenance and content of products can we in fact protect consumers against the risk of making unwitting consumer choices with possible negative effects on their health. This matter is also linked to the quality product protection policy and a more general strategy of consumer defence, which has come up for discussion several times, both in plenary and within the Committee on Agriculture and Rural Development.
I commend my colleague for the work she carried out on the Commission document and, in general, I support the amendments she proposes, in particular, her opposition to the introduction of the traffic light labelling system, which is simplistic and misleading. This system would have penalised some natural, high quality products over other products that had been artificially modified with the aim of obtaining a green light.
I believe that extending the obligation to indicate provenance to include raw ingredients in processed products is a significant result, although I would have preferred a vote against the product classification method derogations because they threaten to make the entire regulation ineffective.
I voted against the report on the provision of so-called food information to consumers. 'Hell is paved with good intentions', as Jean-Paul Sartre observed. The 'good intentions' of the European Union relating to consumer information are indigestible and bureaucratic and go back to nannying consumers, the aim being to use the law to force them to live 'healthily' so that they will die in good health one day. The Commission still talks to us about better legislation, eliminating bureaucratic burdens on businesses and getting closer to citizens. Legislation that is as heavy and as convoluted as this regulatory proposal will not do the consumer any favours.
This reform of consumer information has been botched and politicised. For the Commission, it is less about providing clear, useful and easily understood information and more about moralising through labelling. The rapporteur has tried, with limited success, to allow common sense amendments, such as the deletion of the famous nutritional profiles, which have no scientific basis, but stem from an ideological will to control what is on our plates, while making us feel guilty. It is true that, in this area, Brussels will certainly have fewer failures than in all the others that fall within its remit, like controlling financial speculation or illegal immigration, combating forgeries, and so on.
This is a sign of both impotence and tyranny: impotence in the face of the great political, economic and social problems, tyranny over defenceless individuals. These profiles have been kept. Let us hope that they will disappear at second reading. The only pleasant surprise is the obligation to indicate whether an animal was slaughtered without stunning, in other words, in accordance with a ritual, to stop us from selling it, without their knowledge, to consumers who do not share the religious convictions imposing such behaviour.
I voted in favour of the report on the provision of food information to consumers.
I am satisfied with this vote, which will allow consumers to have access in future to clear, legible and reliable labelling on certain food products. The idea of a colour code on packaging indicating whether the quantity of essential nutrients is high (green), medium (yellow) or low (red) - as sought by the socialists and the Greens - has been rejected thanks to the Group of the European People's Party (Christian Democrats), and I am pleased about that. The basis of a balanced diet is variety. This colour code would have resulted in the stigmatisation of certain foods, and I do not see how this would help our fellow citizens to have a more balanced diet.
We succeeded in avoiding a regulation which is too heavy, which would harm consumers as well as our SMEs. I am also happy that viticulture, the luxury sector par excellence, benefits from an exemption from nutritional labelling. We must not endanger our wine sector, which is already subject to a detailed regulatory system.
I declared myself in favour of clearer labelling on the nutritional values that will have to feature on the front of the packaging of all pre-packaged foods, in particular, supporting the introduction of a colour code allowing us to identify more easily the level of essential nutrients, and defended both by consumer associations and health professionals. The agri-food industry must stop hiding the reality of the damaging effect on nutritional balance that is clearly caused by some foods. I have also taken a stand for an amendment to supplement information on the origin of products by making their real provenance clear, in other words, the place where the food is obtained in its entirety. Finally, I also rejected the proposal to include alcohol in the framework of the regulation.
The European Parliament adopted the report on food labelling by a clear majority. This is good news for every one of us, because the packaging of food products will contain essential information which will enable us - the consumers - to make better-informed decisions about our diet. In so doing, the European Parliament declared itself in favour of making the information given to consumers legible, but not excessive. Parliament also acceded to the request for rejection of the colour coding of food using the 'traffic light' model, which is often confusing to consumers.
The European Parliament also decided that information about the energy value of the product should be given on the front of the package. A harmonised and simplified system of food labelling throughout the European Union will also contribute to greater cohesion of the internal market, meaning that producers will gain greater legal certainty while consumers obtain the information they want from food producers.
in writing. - There has been intense lobbying on this issue in recent weeks and months and it is to be regretted that in today's final vote, the lobbying of some of the larger players in the food industry has triumphed over consumer interests. Nevertheless, the final report does signal progress in some aspects of food labelling and, on balance, is to be welcomed as a step in the right direction.
Providing consumers with information about food is undoubtedly important. However, the debate in Brussels has become a lobbying battle between large companies from the food industry and consumer protection organisations. There was no place in this debate for the reality of everyday life for consumers. The representatives of the German Free Democratic Party in the European Parliament are in favour of a minimum of labelling. Consumers should be able to make their purchasing decisions on the basis of transparent, legible information. Colour coded labelling influences consumers and does not form the basis for transparent information. The so-called guideline daily amounts (GDAs) also have their weak points. Instead of having neutral information about the amounts of nutrients per 100 grams or millilitres printed legibly on packaging, Parliament discussed whether the daily requirements of a 40-year-old woman could be used as the point of reference or whether the colour coding of nutrients was a useful decision-making tool.
The proposed, far-reaching, mandatory requirements for the origin labelling of ingredients cannot be implemented in practice. We also rejected the idea of special national provisions, because the labelling system should, as far as possible, be standardised. For these reasons, we were not able to vote in favour of the proposed report.
We decided to vote in favour of the report, as the positives outweighed the negatives. Unfortunately, the opportunities for national regulations have been removed, but we believe that these will be reintroduced during negotiations with the Member States. Alcohol has been excluded from the proposal, and we lost the vote on the introduction of a traffic light labelling system, in other words, a system for labelling food red, amber or green based on how much of the different nutrients it contains. However, we did manage to get a number of positive amendments through: labelling of nanomaterials in food has become mandatory, as has the country of origin labelling of meat, fish, dairy products, vegetables and fruit and the labelling of transfats. Also, if the product contains glutamic acid, the text 'contains appetite-enhancing ingredients' must be stated in the ingredients declaration. Another victory is the fact that the content of energy, fat, saturated fats, sugar, salt and sweeteners must be stated on the front of the product. The meat glue that Parliament put a stop to earlier this spring has received a lot of attention. There are other products on the market that are used to stick pieces of meat together to create the impression that it is made from a single piece, for example, processed ham. These products now have to be labelled with the phrase 'with combined meat parts'. The improvements mean that consumers will be able to make more informed choices with regard to whether, for example, they want to choose healthier options or to reject products that have been transported long distances.
As rapporteur for the opinion of the Group of the European People's Party (Christian Democrats) in the Committee on Agriculture and Rural Development, I congratulate Mrs Sommer on her courage and good sense.
I voted for her proposals for the following reasons.
Non-prepacked foods must benefit from an exemption from obligatory nutritional labelling.
Alcoholic beverages do not have a place in this directive.
Imitation cheese must be clearly labelled.
I would say bravo for the new wording concerning the labelling of the origin of honey, because at the moment, large packaging companies put 'Blend of honeys from EU and non-EU countries' on their labels, even if this mixture contains only a tiny proportion of European honey, and if the rest is artificial honey or flavoured syrup of Chinese origin.
I firmly oppose national labelling systems, which hinder the internal market. Furthermore, I fear that these national systems may open a loophole and allow the famous 'traffic lights' to enter by the back door.
Voluntary additional information should be justified scientifically so that consumers are not misled. Nutritional profiles are a concept which is neither scientifically defensible nor a means of information, because the thresholds proposed by the European Commission and challenged by the European Food Safety Authority are not justified and are completely unpredictable. This would be to misinform the consumer.
Providing consumers with information about food is undoubtedly important. However, the debate in Brussels has become a lobbying battle between large companies from the food industry and consumer protection organisations. There was no place in this debate for the reality of everyday life for consumers. The representatives of the German Free Democratic Party in the European Parliament are in favour of a minimum of labelling. Consumers should be able to make their purchasing decisions on the basis of transparent, legible information. Colour coded labelling influences consumers and does not form the basis for transparent information. The so-called guideline daily amounts (GDAs) also have their weak points. Instead of having neutral information about the amounts of nutrients per 100 grams or millilitres printed legibly on packaging, Parliament discussed whether the daily requirements of a 40-year-old woman could be used as the point of reference or whether the colour coding of nutrients was a useful decision-making tool. The proposed, far-reaching, mandatory requirements for the origin labelling of ingredients cannot be implemented in practice. We have also rejected the idea of special national provisions, because the labelling system should, as far as possible, be standardised. For these reasons, we were not able to vote in favour of the proposed report.
The aim of labelling food products is to ensure that consumers have complete information made available to them on the contents and composition of these products, so as to protect their health and their interests. For this reason, we are of the opinion that the labelling of food products is fundamental to having greater market transparency, insofar as it allows producers to inform consumers in a regulated and credible manner about the quality and/or specific regional origin of their products. We also welcome the fact that foods produced in a traditional or handcrafted manner and wines are worthy of special treatment, taking into account their particularities.
A healthy diet is important. Yet how does one make choices in this regard? Reliable, comprehensible information on the packaging plays a major role. This new legislation will provide consumers with better, more comprehensible information, the most important of which is to be readily visible on the front of the packaging, with a fuller description on the back. This enables consumers to compare products at a glance, and opt for a healthier product if they wish. A system of colour coding, involving indicating on the front of the packaging whether the food has a high or low salt or fat content, was voted down by Parliament. I voted in favour of that system, as it provided consumers with clarity without being overly didactic. The original traffic light system, which used the colours red and green to indicate whether the product was healthy or unhealthy, was not put to the vote, as it had already been rejected at an earlier stage. I found that system too simplistic and somewhat didactic. One missed opportunity with these new rules besides the rejection of the colour coding system was the exemption of alcoholic beverages. It is a shame that Parliament did not vote in favour of clear labelling of alcoholic beverages with information such as the kilocalorie count and the content of sugar and other additives. These new rules offer consumers the opportunity for a healthier diet if they so desire.
My position on the report under discussion by Parliament is motivated, among other things, by the proposal to introduce a multi-coloured labelling system. The quality of food products depends on a multitude of complex factors that cannot be appropriately represented by different coloured labels. Authoritative studies carried out on the subject have, in fact, shown that no numerical thresholds can allow foods to be accurately sorted into the different colour categories proposed. The adoption of a multicoloured labelling system would therefore unduly influence the perception of consumers, who should instead be able to make decisions on the basis of transparent information.
The compulsory inclusion of the country of origin on the label will support European producers because it will offer recognition for the high standards of quality which they apply. Our citizens want to know where the products they buy come from, whether they are European or imported. At the same time, consumers in other markets have confidence in what is produced and processed in the European Union.
In fact, compulsory inclusion of the country of origin on the label will serve a dual purpose: informing consumers and promoting European food products on global markets. I welcome the rejection of the amendment on colour coding because it would have had the opposite effect. It could have turned consumers away from traditional, healthy and natural European products due to the simplistic nature of the evaluation method proposed.
Acting in the interests of the European Union's consumers, I endorsed the report on a regulation of the European Parliament and of the Council on the provision of food information to consumers. One of the fundamental rights of EU citizens is the right to information, including in connection with food products. Freedom of choice will not be complete if it is not also an informed choice. The report is an important step towards making consumers more aware by establishing a uniform labelling system which shows the nutritional values, ingredients and place of origin of products. With the concurrent introduction of complementary information programmes, we can achieve the goal of having consumers make appropriate decisions on food choices.
I welcome the adoption of this report, which generally responds in a balanced manner to the initial proposal of the European Commission, in that it calls for the exemption of non-prepacked products and regional products from the regulation's scope; exemption from mandatory labelling for wines and wine products; rejection of the 'traffic light' system (red, yellow or green to illustrate the levels of carbohydrates, proteins and fats); and the mandatory indication of the place of origin for meat, albeit subject to the results of an impact analysis to be carried out by the European Commission. The derogations from the generally applicable system that are allowed for regional products, wine and, to a certain extent, meat, are positive. Indeed, the European Commission's initial proposal would be quite prejudicial to Portugal, which is recognised for its historical gastronomic traditions: it would face additional problems of competitiveness in relation to northern Member States of the EU, with their highly industrialised food production and infrequent use of traditional techniques and/or instruments. Added to this is the very positive fact that this report stipulates that direct marketing by farmers will not be subject to the rules of the general regulation.
This regulation must provide a labelling system which is valid for the whole EU and can be applied - with few exceptions - to all food products, and therefore not just to certain categories of products. Harmonisation of the labelling system is also particularly relevant to the smooth operation of the internal market as, at present, the additional national regulations and the various interpretations Member States apply to existing European legislation on labelling create barriers to trade and problems relating to competition. Resolving these problems may help lower prices for food producers and retailers and, by extension, for consumers as well.
According to a survey carried out in Romania involving a sample of 1 000 people aged between 18 and 50, Romanians are most worried about product safety (75%), misleading conditions (67%) and credit/loan services (51%), while they are least worried about tourist services (28%). For this reason, food labelling is only one of many aspects relating to food. This form of information can supplement, but not replace the attempts to raise the population's awareness through education campaigns and measures promoting a fairly healthy lifestyle.
Mandatory origin labelling of meat, poultry, dairy products, fresh fruit and vegetables and processed products made from one ingredient, which is called for in the report on the provision of food information to consumers, puts an unreasonable burden on food processing companies. For this reason, I have voted against the report. Food is produced across national borders within the European internal market. For example, in the dairy industry, milk from different countries is collected and processed. Separate labelling of the batches that are being processed from different countries is technically impossible. This will place bureaucratic obstacles in the path of European companies which are successful on the global market.
in writing. - Today's vote on the report on food information to consumers has been a long, exhausting and, to a certain degree too, frustrating vote: The report has been adopted by 562 votes in favour to 67 against, and we have voted in favour because, after all, we have won more than we lost. For instance, we won on aspects such as: nano-labelling; mandatory country of origin labelling for meat, poultry, dairy products, fresh fruits and vegetables, other single-ingredient products and for meat, poultry, fish in processed foods; for meat, three places if appropriate (birth, rearing, slaughter); mandatory labelling of transfats and hydrogenated oils; front of pack: energy, sugar, salt, fats and saturates; sweetener front of pack; labelling of meat made of combined meat parts ('meat glue'); specification of oil origin (so that you can e.g. avoid palm oil); 'fresh milk' can only be labelled as 'fresh' when its use-by-date is more than seven days after the filling date; 'appetite-enhancing ingredients' must be labelled as such (glutamates); labelling of 'imitation food'; no deletion of nutrient profiles. But, we lost traffic lights! Also, on national schemes, voluntary and mandatory are not possible; this was a big loss, although we are confident the Council will fix that.
In my opinion, the ever increasing requirements for food labelling will not do much to change eating habits in comparison with the cost of implementing these measures. Neither will it eliminate the main problem, which is the incidence of obesity and obesity-related diseases in the population at large, directly resulting from the imbalance between energy input and output, in connection with the lack of physical exercise. My grandmother used to say: 'Eat until half full, drink until half drunk, and you will live many years.' I apologise for the simplification, but it does express my views on this proposal. I have abstained from the vote.
I am very pleased with the result of the vote on the Sommer report. The European Parliament has opted for a legible and informative labelling system that will favour balanced consumption patterns. Furthermore, I welcome the adoption of Amendment 205, which will allow for the inclusion of mandatory particulars for meat and meat products derived from animals that have not been stunned prior to slaughter. The consumer needs to be informed of respect for animal welfare practices, practices that are at the heart of European food policy. This is not about stigmatising religious communities or putting their meat production and distribution chain in difficulty, but simply about letting European citizens consume with full knowledge of the facts.
A couple of minor points notwithstanding, the revision of the legislation on food labelling is a step in the right direction. The regulation will mean that consumers are better informed about foods in future. I think it regrettable that, owing to pressure from the industrial lobby, the amendment on the traffic light system did not make it. Colour coding in red, amber or green would give consumers a simple, clear idea of how healthy or otherwise a product's contents are.
The strong points of the new legislation include the need for food manufacturers to display a product's energy, salt, sugar, fat and saturated fat content. The origin of meat, fish and dairy products must now be displayed on the packaging. Consumers can now ascertain themselves where the animals were born, reared and slaughtered. They can opt for local and regional products and avoid unnecessary food miles. Milk with a shelf life in excess of seven days is no longer to be labelled as fresh milk.
The issue of trans fats and flavour enhancers has been tackled. If a product has been sweetened, this must be stated on the packaging. All these decisions represent progress for consumers, who will now be well informed and be able to make considered choices.
in writing. - I welcome this report which will make traffic light labelling of food mandatory. This is the system most preferred by consumers and will allow them to take control of their diet. I also welcome the protected status for the labelling of Scotch whisky from Scotland.
At the moment, the contents of our shopping trolleys are lying by omission: where does the beef used in lasagne come from? Where do the tomatoes in soup come from? The consumer does not know. This absence of information prevents him from making an informed choice, in particular as regards the food's carbon footprint. That is why I can only welcome the fact that the European Parliament has followed my position by imposing the mandatory indication of the country of origin for, among other things, single ingredient products, and meat, poultry and fish used as ingredients in processed foods. This is another step in the right direction to give our consumers reliable and high-quality information.
More uniform food labelling throughout the European Union is needed to ensure greater transparency through simplified information for consumers, more legal certainty for food enterprises and greater clarity in the acquis communautaire. In my view, the Commission went too far in its proposal by trying to educate consumers in their preferences.
The information on the labels must be confined to what is essential. I therefore supported the rapporteur's amendments rejecting the traffic light system to illustrate the levels of carbohydrates, protein and fat, and her proposals to include information on energy values and nutritional values prominently on the packaging. I believe, however, that this EU legislation must exclude local and handcrafted products, as well as produce that farmers market directly. Regional products ensure the continuity of local specialities and the diversity of the products available. The regulation should not apply to these products because of their special nature and the fact that they themselves ensure European diversity. I also hope that the regulation adopted today does not damage the small and medium-sized enterprises in the sector and that the five-year transition period provided for in the adopted document will allow them to adapt more effectively.
Along with the majority of Members in the Group of the Alliance of Liberals and Democrats for Europe, I have decided to vote in favour of the Sommer report. It is true that the Liberals were not able to achieve their goals in every area. The adoption of origin labelling for meat and milk in processed products is a regrettable move, because it imposes significant costs on producers and seems almost impossible to implement in practice. However, for me, the positive results of the vote outweigh the negative ones. For the first time, we have uniform regulations on food labelling throughout the entire internal market, with no possibility of individual countries going it alone. In addition, one of the decisive successes of this vote for me is the fact that the misleading traffic light model was rejected. A mandatory colour coded nutrient declaration will not be permitted either at a European or a national level. Uniform Europe-wide labelling rules will bring clear advantages for companies and consumers. The cost of manufacturing and selling products will fall because manufacturers will only have to follow a single regulation. Consumers will benefit from uniform nutrient labelling when comparing products that come from within Europe.
The crucial point here is that consumers are entitled to know what is in their food. They must be able to make an informed choice on the basis of clear information. Clarity for the consumer and feasibility for industry must take centre stage. Yet more is not always better where information is concerned. Take, for example, country of origin labelling for products. This national approach is pure protectionism and thus harmful to European and Dutch exporting companies, in particular. It sends out the wrong signal; an outmoded signal, even. Country of origin labelling actually provides little information to consumers while generating high costs for manufacturers. Therefore, I think it a shame that this House opted for that part.
in writing. - This report will mean that energy, fat, saturates, sugar and salt levels will have to be clearly displayed on the front of all pre-packed foods. It sends a clear message to consumers about the importance of healthy eating and making the right choices. Unfortunately, a socialist amendment that would have introduced a clear 'traffic light' system, making the choice clearer for consumers, was defeated. This report also extended the rules on country of origin labelling to all meat, poultry and dairy products, which should put an end to products produced with imported ingredients being misleadingly labelled as, for example, British - a move that should be welcomed by both farmers and consumers across the EU.
Ladies and gentlemen, consumers have a right to know what substances different foods contain. For this reason, information about the composition and nutritional value of foods is essential, as it will allow consumers to make informed purchasing decisions. For people who suffer from allergies, for example, specific, clear, detailed and comparable information in easily understandable language is crucial. Finally, I believe it is important for consumers to be able to take responsibility for their own decisions, but this is only possible on the basis of transparent information. Thank you.
in writing. - As S&D rapporteur, I recommended my group to support the amended report and legislative resolution amending the Commission proposal on food information to consumers. We voted against the deletion of the possibility for voluntary, non-binding national schemes to continue, which my group and I are firmly opposed to. This deletion was nonetheless approved by the plenary. Nevertheless, we had many positive outcomes on other aspects, including mandatory country of origin labelling and ensuring that key ingredients are labelled on front of pack and a full nutrition declaration is placed on the back of the pack, which is a definite improvement on the Commission proposal. I now call on Member States in the Council to reinsert national schemes and introduce colour coding so that consumers have access to clear, up-front and honest food information.
Legislation in the area of food should be based on facts, not impressions. The information on the packaging should be precise, legible and comprehensible. The nutrition profile is quite the opposite. It is not fact, it is impression. At the same time, it is a way of telling people what they should and should not eat. This unnecessary and sometimes misleading information has no place on food packaging. The failure to adopt the proposal to end mandatory provision of nutrition profile information is evidence of the etatism which still exercises a strong hold over politicians and civil servants. I firmly believe that this way of thinking is a real cause of the economic crisis in Europe.
Supported by the five largest political groups in the European Parliament, this joint resolution calls on Member States to go further in their commitments vis-à-vis this long-term European Union economic strategy. After the Lisbon Strategy (2000-2010), which we will remember for its lack of concrete results, the EU 2020 strategy must not disappoint. The Member States will therefore finally have to carry out reforms and adopt the measures necessary for the success of the objectives put forward. Personally speaking, I am delighted that my colleagues have supported my call for further simplification of the procedures regarding the Structural Funds and have included the following sentence that I drafted in the resolution: 'urges, therefore, that the rules for implementing cohesion policy should be further simplified in the interests of user friendliness, accountability and a more responsive approach to future challenges and to the risk of economic crises'.
in writing. - I voted for this resolution though I have doubts about the feasibility of proposed targets. The 2020 strategy sets out very ambitious goals to be achieved during the coming decade, such as a high quality employment and more green jobs, climate and energy targets and many others. However, I believe that the strategy is missing crucial elements such as setting out concrete measures and actions which must be taken in order to respond to the challenges. The strategy proposed by the Commission is of a rather general nature and the Commission should present without delay more detailed plans to clarify how the proposed initiatives will be implemented. Otherwise, the strategy risks to be merely a collection of slogans without a concrete backup and repeat the failure of the Lisbon Strategy.
Naturally I am in favour of the objectives of the 2020 strategy, in particular, in the areas of employment, research, development, innovation, the fight against climate change, poverty reduction and improvements in the level of training. However, I fear that due to binding commitments made and respected by the Member States, these objectives will not be achieved. Indeed, if, despite the calls repeated by the European Parliament, we go no further than the open method of coordination, the same causes will produce the same effects. What did not work for the Lisbon Strategy in the last decade will not work for the Europe 2020 strategy either. We need more community method. We need direct operational measures. That is the price we have to pay for the success of the EU 2020 strategy.
Ladies and gentlemen, I would like to welcome the European Parliament's new resolution on the Europe 2020 strategy, in which it calls upon the European Council to draw up a forward-looking and consistent strategy for achieving the goals of the initiative, as well as to seek Parliament's opinion when determining key parameters. National parliaments, local governments and the relevant non-governmental organisations should also be involved in this consultation. In the course of meeting the targets concerning the labour market and combating poverty defined in the second half of the European Commission's integrated guidelines on the subject, significant emphasis should be placed on social inclusion of the largest and poorest minority on this continent, the Roma. On the one hand, the proportion of Roma among the segment of the active population supporting the social security system is growing steadily, and on the other, the integration into the labour market of such an enormous population of unemployed people entails great economic potential.
The strategy must produce a detailed and sustainable road map for the integrated guidelines, particularly with regard to raising the employment rate among the working age population to 75%, reducing the number of those living below the national poverty threshold by 25% and reducing school drop-out rates to below 10% of the age cohort. Additionally, in accordance with Parliament's resolution, we must set a 100% target for completion of secondary education. It is regrettable, however, that the headline targets of the strategy do not include gender equality, even though this is a fundamental pillar of the Spanish-Belgian-Hungarian Trio Presidency's programme.
The adoption of the new EU 2020 strategy must take into account the ever greater effects of the economic and financial crisis affecting the whole EU. With this in mind, an ambitious and coherent strategy must be adopted which is directed towards the future. In this new EU 2020 strategy, it is essential for people and protection of the environment to be at the heart of governance. The Member States have to be concerned with reducing their public spending by means of major structural reforms. Efforts must be concentrated on the citizens, through reinforcement of their participation and their autonomy, while encouraging their spirit of enterprise and innovation, as well as on small and medium-sized enterprises, making legislation work more in their favour. A strategy must be implemented that is aimed at accelerating sustainable economic growth, together with reforms aimed at re-launching and improving competitiveness.
I voted against Resolution RC7-0348/2010 on the European Union 2020 strategy because I believe that this strategy is but a mere continuation of the Lisbon Strategy, the failure of which is demonstrated by the current crisis. It is clear that the Lisbon Strategy has been a fiasco, as evidenced by the current levels of unemployment, not seen in Europe since the thirties. The EU 2020 strategy is a continuation of this and does not imply any change. The objectives of poverty reduction are quite modest, but will not even be achieved as it contains no effective tool to achieve them. In this sense, it is meaningless. The culprit for the failure of this model is not only the market, or the governments, but the main groups in this Chamber who reached an agreement here to transform the Washington Consensus into the Brussels Consensus. The underlying problem is non-intervention in the economy, which prevents European integration and makes the existence and cohesion of a European social model impossible. The deregulated market is threatening democracy itself, which is why I wanted to show my rejection of this policy with my vote.
I listened with interest to the statements by Commission President Barroso and President Van Rompuy.
Although I am pleased to see the improvements in European economic governance toward a common approach, I honestly believe that the results of the summit are merely declarations of intent. At this particular historical juncture, the best thing would, in fact, be to create a more solid common basis to tackle the balance deficits of individual Member States and restore faith in financial markets and the trust of our citizens.
I certainly agree with the target set by the EU 2020 strategy, which is to strengthen the competitiveness of the 27 Member States. If we wish to win the challenge of future economic leadership, it will be essential to have rules that are clear and feasible for all. We must avoid committing errors similar to those committed by the Lisbon Strategy, with consequences for citizens, jobs and economic growth.
I voted in favour of the joint motion for a resolution on EU 2020. Given the severity of the financial, economic and social crisis that we are experiencing, EU 2020, which is to be adopted by the Council this week, should be equipped with instruments and targets to meet the challenge. We are currently witnessing an unprecedented weakening of Member States' ability to respond. We must therefore identify common causes and allies, and act in a clear and united manner on the European and world stage. If we do not adopt the measures of collective discipline and accountability that are required, Europe will be consigned to marginalisation and impoverishment.
Only a strong Europe that respects its shared rules will be able to give an adequate response to the new era. For this strategy to be correctly implemented and carried out, clear, quantifiable targets must be set for the areas of employment and especially education and poverty reduction. It is also crucial to do everything possible to help Member States transpose their national targets and ensure that EU 2020 is properly implemented. Lastly, I must stress how important it is that Parliament be fully involved and included in the implementation of this new strategy, in conjunction with the Commission and the Council.
I voted against the joint motion for a resolution on economic governance, because it moves towards even stricter treaties and even stricter discipline in the unacceptable and unsuccessful Stability Pact. In the name of financial discipline and competitiveness, it promotes, with the cooperation of the IMF, the application, in almost all of Europe, of harsh austerity programmes which take income and rights away from the workers and condemn the economies of its Member States to recession. The motion does not overturn the structural and institutional problems of EMU and does not make provision for Community solidarity mechanisms. It serves the sovereignty of the financial system and does not address speculative games, leading the economies of the EU into onerous speculative borrowing. Finally, it moves the European Union away from the objective of economic and social convergence and cohesion.
Diversity is what gives Europe its charm, but it is a permanent weakness, in particular, when we need to take socio-economic decisions. The slow response of European leaders is regrettable. As early as 1989, the Member States rejected the report by Jacques Delors aiming to establish an economic policy coordination pact alongside the Stability and Growth Pact. As Mr Delors says, it is this 'structural fault' that we are currently paying for. Now it is important to preserve what we have and, above all, the euro, which is the most spectacular element of European integration and the most easily understood by all. We need to move towards a true European budgetary federation.
Nonetheless, in order to extend the financial control mechanisms at institutional and political level, we will need a European consensus that has already been reached in the Chamber with the vote on this resolution. We need to reform the regulatory framework entirely, demand common management of the economy and make the financial sector cover the costs of its performance. Finally, we can be delighted with the new European financial stabilisation mechanism to assist countries that are facing financial difficulties.
In this current phase, EU 2020 must focus on real, concrete measures that the Member States can achieve, so as to produce the intended results. Innovation, research and development, and investment in worker training are essential to making Europe more competitive in a globalised world. This approach will enable us to tackle the current crisis by reducing unemployment levels and encouraging investment.
A firmer cohesion policy is also important for reducing the differences between regions, thus putting the Union's principle of solidarity into practice. I strongly support the various flagship initiatives and believe that they will lead to an improvement in living conditions within the Union and greater competitiveness with regard to countries outside the Union.
We voted against the joint motion for a resolution on EU 2020 because, although it makes some criticisms of the proposal submitted by the Commission, it does not get to the root of the problem and it does not propose a break with the neoliberal policies that remain the major guideline for the Commission's proposals.
In this severe crisis of capitalism, which is making workers and ordinary people suffer the major consequences of worsening unemployment, growing inequalities and poverty, what was needed was a break with the policies underlying it.
That means an immediate end to the Stability and Growth Pact and its stupid criteria, which only serve as an excuse to facilitate the increasing exploitation of those who work, as is happening in Portugal.
What was also needed was an end to liberalisation, not least in the financial and energy sectors, so as to ensure greater state control and prevent them from continuing their policy of increasing profits at the expense of higher prices for consumers and customers and a reduction in the value placed on workers.
I have voted against the joint motion for a resolution on economic policy coordination, because it draws the wrong conclusions from the current crisis. The crisis concerning the common currency is not the result of too few centralist rules. It has been caused by lumping together national economies which are completely different in terms of performance. It is simply not possible to have the same economic policy in Germany and Greece or Spain. However, this is exactly what the planned measures for economic policy coordination aim to achieve.
This will finally transform the EU into a transfer union. In other words, the economic performance of the strong national economies will be transferred to the weaker ones, but without resolving their structural problems. I object to this, because it will ultimately lead to the relatively healthy economies being ruined and, as a result, they will no longer be competitive on the global market. This will also destroy the European unification project, which surely cannot be what we want to achieve.
The joint motion for a resolution on the EU 2020 strategy is intended to replace the admittedly unsuccessful Lisbon Strategy. Employment rates in Europe average 69% among people aged 20-64 and are still considerably lower than in other parts of the world. Young people have been hard hit by the crisis, with an unemployment rate in excess of 21%. Demographic ageing is accelerating. Investment in the innovation market is seriously overdue. The new strategy calls for these trends to be reversed in a particularly difficult economic environment. What sets the report apart is its insistence on the importance of research and innovation as a vehicle for economic recovery and growth in national economies. The European Parliament is calling on the Commission to increase its budget in this specific sector even more and it is important for Greece that we stress this specific point. Low productivity is directly linked to the lack of new and innovative ideas. The new strategy is a first-class chance for our country to use Community resources to produce new, innovative ideas which will make a positive contribution towards invigorating competitiveness and encouraging the creation of new jobs.
Mr President, I have abstained from voting on the resolution on the Europe 2020 strategy. Of course, I believe that reform of the EU institutions, improved coordination and a new focus on demographic issues and innovation strategies are necessary. However, I was disappointed by Parliament's non-committal approach to the financial markets and the stability pact. Without the debt rescheduling option that we have called for, the EU rescue package will definitely result in the creation of a transfer union. This is a no-go area for responsible politicians in the Member States. In addition, I think that the refusal of a majority of this House to grant the Commission more powers of inspection and more powers to impose sanctions signals a return to a national egoistic approach. This will not be a glorious chapter in the history of the European Parliament. It is as if we are saying that Europe will pay for our mistakes, but no one can take away our right to keep making the same mistakes over and over again. Therefore, I would like to call for automatic sanction mechanisms as a punishment for financial wrongdoing. We also need the possibility of an organised withdrawal from the rescue fund with the debt rescheduling option. We must start preparing these measures now, because if we are called on to put them in place without preparation, the costs will be two or three times as high. Thank you very much.
I voted for the European Parliament Resolution on the EU 2020 strategy because I thought that this strategy needs to be ambitious in the long term with regard to increasing the employment rate and cutting poverty by 50% in the EU. The majority of Europeans currently living in poverty or at the risk of doing so are women, especially elderly women, single mothers and single women who have dependants to care for.
High-quality jobs must be a key priority of the EU 2020 strategy. Attaching greater importance to ensuring that labour markets operate properly and to social conditions is essential in terms of improving employment performance. We must promote decent work, protect the rights of workers throughout the whole of Europe and improve working conditions.
Consequently, Member States must adopt measures aimed at greater involvement in an open labour market which will help reduce the level of undeclared work and ensure the full participation of women in the labour market, promoting professional opportunities for women and the need for better conditions to help them balance their professional and family lives.
in writing. - Tomorrow, hopefully, we will see the formal process to allow Iceland in to the EU, which should be our priority. I would like to see a Joint Parliamentary Committee between the European Parliament and the Althingi formally established.
in writing. - The current financial and economic crisis has demonstrated that a change in European governance is inevitable. The task force on European governance should focus on strengthening the economic policy coordination of the 27 Member States. Even if the Stability and Growth Pact has been broken by many Member States, this instrument of public finance discipline should be revitalised and the sanctions should be reinforced for the Member States that do not implement measures to consolidate their public budgets and to keep deficits under control. The task force should also concentrate on damaging fiscal competition among the Member States.
I voted in favour of the resolution for the following reasons:
I consider the agreement on the European Financial Stabilisation Mechanism to guarantee the stability of the euro to be an important first step towards giving the European Union a more robust and sustainable economic and monetary policy framework, but deplore the fact that the European policy makers did not take decisive action earlier, despite the deepening financial crisis;
I am of the opinion that recent events show that the euro area is in need of bolder economic governance and that a monetary pillar without a social and economic pillar is doomed to failure;
I agree that in order to restore sound growth rates and achieve the objective of sustainable economic development and social cohesion, priority should be given to dealing with persistent and significant macro-economic imbalances and disparities in competitiveness. I welcome the recognition of this need by the Commission in its communication on economic policy coordination.
Europe is clearly suffering from a lack of economic governance. Although monetary policy is united around the euro, unfortunately, each Member State continues to conduct its own economic policy, quite often without taking into account its neighbour's reforms, or sometimes even 'falsifying' its public accounts. This was the source of the Greek crisis and could well cause other crises in the future if we are not careful. I therefore approve 100% the wording of paragraph 15 of this resolution on economic governance. It is indeed true to say that 'the Member States should not consider their respective economic policies as a matter of purely national interest, but also as a matter of common interest, and should formulate their policies accordingly'. Moreover, to me, the measures proposed really seem to be going in the right direction: the strengthening of Eurostat's powers, the creation of a European Monetary Fund, the issuing of eurobonds, the adoption of binding measures concerning the implementation of the EU 2020 strategy, taking better account of the European Parliament in the area of economic policy, and so on. For all of these reasons, I voted for this resolution.
in writing. - I voted for the resolution and I fully endorse the line it takes. The European Union needs to reform its system of economic governance and to ensure the long-term sustainability of public finances which is essential for stability and growth. The proposed European Financial Stabilisation mechanism will only be effective if proper structural reforms are implemented. I believe that Europe should establish its own rating agency and the lending fund which could be used to provide financial aid for all Members States in need, and not to eurozone countries only. Moreover, effective economic governance calls for a stronger Commission which, under the provisions of the Lisbon Treaty, has been given the task of coordinating reform plans and measures and establishing a common strategy.
I voted in favour of the resolution as I believe that strengthening economic governance must go hand in hand with reinforcing the democratic legitimacy of European governance, which must be achieved through the closer and more timely involvement of the European Parliament and of national parliaments throughout the process. I agree that, if the Europe 2020 strategy is to be credible, greater compatibility and complementarity is needed between the national budgets of the 27 Member States and the EU budget, and support the idea that the EU budget should perform a more important role by pooling resources. I also agree with the importance of the requirement that the EU budget should reflect the need to fund the transition towards an environmentally sustainable economy.
in writing. - I support this resolution which highlights the need for strong economic governance in the face of the financial and economic crisis. The current crisis has made it clear that we need a common social and economic strategy and the means to tackle the macro-economic imbalances which have exacerbated our problems, but the EU's conservative governments remain fixated on choking growth, slashing and privatising public services and cutting welfare, while jealously guarding national economic governance prerogatives that need to be pooled to survive the crisis. We need to deal with the deficits, but we will fail to weather this crisis if every country slashes public spending and forces the citizens to bear the unsustainable burden of saving a financial sector that brought our economies to the brink of disaster and is now gambling against their survival. The EU governments must push for a global financial transaction tax at the G20 summit in Toronto, and set the example by implementing it at EU level. The same goes for strict regulation of hedge funds and private equity. We must set up a European Monetary Fund that enables EU governments to raise funds to restructure their economies without harmful conditions.
In order to get out of the financial crisis, Europe needs an ambitious large-scale reform of its economic governance. The European Parliament stresses the need to rely, on the one hand, on more use of the Community method rather than the strengthening of intergovernmentalism and, on the other, on operational measures instead of simple open coordination and peer monitoring, a method that has led to the failure of the Lisbon Strategy. The strategy recommended by a large parliamentary majority rests on five pillars: a more proactive Stability and Growth Pact; real economic governance led by the Commission; an acceleration of the transition towards a sustainable economy, based on the Monti report and on a European programme for investment in the infrastructures of central and southern Europe; new permanent instruments - the European Monetary Fund and the European corporate bond market - in order to be better prepared for future crises; a better calibrated EU 2020 strategy, with sanctions and incentives for its proper implementation.
Economic governance is especially important these days when many Member States find themselves in particularly difficult circumstances due to their high deficits and debts, and when exceptional, stringent economic decisions have been made, often with disastrous consequences for their citizens. Accordingly, the whole framework of economic governance and the whole implementation of the Stability and Growth Pact and national programmes have to be re-examined. More effective measures need to be adopted.
It is essential for both the European Union and the national governments to make the most of the current situation to restructure their existing economic governance mechanisms and national public finances, with a view to achieving long-term sustainability and real growth in the European economy. For the rest, I believe coordination between the Member States and the Union institutions is essential to produce faster and more effective solutions to the national problems that affect the whole Union, especially the euro area.
I support greater political integration in the EU and coordinated and strengthened economic governance. Europe needs real solidarity. This solidarity implies that all the Member States are responsible for not harming the others through bad governance or incompetence or concealing data in public accounts. The European Financial Stabilisation Fund to guarantee the stability of the euro is an important first step towards giving the European Union a more robust and sustainable economic and monetary policy framework. It is a pity that this mechanism has taken so long to come. I support having an oversight mechanism for the public accounts and deficits of each Member State to ensure that the reported sanctions will not be applied. I am also of the opinion that there should be a 'European Monetary Fund' (EMF) to which euro area countries would contribute in a manner proportionate to the size of their GDP. The sustainability of public finances is essential for the stability and growth of the euro area. However, it is important to restore growth rates and achieve the objective of sustainable economic development and social cohesion, giving priority to dealing with persistent and significant macro-economic imbalances and disparities in competitiveness.
The current crisis is a direct consequence of the liberal policies advocated by the European Union. The Stability and Growth Pact is directly responsible for the current suffering of people in the euro area. Wishing to carry it through more rigorously is an aberration. Demanding that the Commission should have more powers in this area is another. It is the people who produce the riches that the reigning Eurocracy share. It is high time that the people took back power in Europe, because it is not the Barroso Commission, or the Group of the European People's Party (Christian Democrats), the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, the Group of the Alliance of Liberals and Democrats for Europe and the Group of the Greens/European Free Alliance, the signatories of this resolution, that will construct the Europe of solidarity that we need.
The current financial and economic crisis has shown that the EU needs increasingly strong economic and monetary governance, so that the stability of the euro, and of monetary union itself, is not jeopardised. The EU 2020 strategy should therefore aim to promote economic growth and create jobs, as the accentuated fall in GDP, the drop in industrial production and high unemployment figures constitute an important social and economic challenge, which only strong governance, working in harmony and solidarity, can overcome.
I voted against the joint resolution on economic governance because I believe that the current economic model has failed. The culprit for this failure is not only the market, or the governments, but the main groups in this Chamber who reached an agreement to transform the Washington Consensus into the Brussels Consensus. The underlying problem is non-intervention in the economy, which prevents European integration and makes the existence and cohesion of a European social model impossible. The deregulated market is threatening democracy itself. The members of my parliamentary group, the GUE/NGL, support the response of workers to the crisis, with general strikes in Greece, Portugal and soon in Spain. The unions have already announced that there will be a general strike in Spain on 29 September, coinciding with the great mobilisation organised by the European Trade Union Confederation. This is the response of workers to this model.
I voted in favour of the resolution since I am of the opinion that strengthening economic governance must go hand in hand with reinforcing the democratic legitimacy of European governance, which must be achieved through the closer and more timely involvement of the European Parliament and of national parliaments throughout the process.
in writing. - Although not perfect, we have supported the joint resolution. Hot debates have taken place regarding paragraph 12, which remains in its entirety even if we tried to eliminate the second part where it tries to limit deficit and debt via fines.
in writing. - I regret to vote against these motions as I support them for the most part. The reason, however, that I cannot support this vote is that it is the policy of the Irish Labour Party, of which I am a member, not to support a common consolidated corporate tax base.
In one year's time, in July 2011, the European Commission will present a calculation for the Multiannual Financial Framework for 2014-2020. It is essential for the European Parliament to reflect in advance on the challenges to come and to draw up its budgetary priorities. I therefore voted in favour of creating this special parliamentary committee whose work will last one year and whose mission will be: a) to define Parliament's political priorities for the post-2013 MFF, both in legislative terms and budgetary terms; b) to estimate the financial resources necessary for the Union to attain its objectives and carry out its policies for the period starting 1 January 2014; c) to define the duration of the next MFF; d) to propose a structure for the future MFF, indicating the main areas of Union activity; e) to submit guidelines for an indicative allocation of resources between the different headings of expenditure of the MFF; f) to specify the link between a reform of the financing system of the EU budget and a review of expenditure. Finally I would like to warmly thank my colleagues for choosing me to sit in this committee as a substitute member, alongside Michel Dantin, Alain Lamassoure and Damien Abad.
I voted in favour of the resolution since I am of the opinion that it is fundamentally important to set up a committee to begin to discuss the post-2013 financial framework, particularly, to calculate the financial resources necessary for the Union to attain its objectives and carry out its policies for the period beginning 1 January 2014, to define the duration of the next Multiannual Financial Framework (MFF), and to propose, in accordance with the goals and priorities set, a structure for the future MFF, indicating the main areas of Union activity.
I believe setting up a special committee on the political challenges and the budgetary means available to the Union after 2013 is essential for drawing up specific priorities for the next Union budget and for defining and adopting the regulation on the Multiannual Financial Framework. In the context of the current crisis, it is indeed necessary to rethink how the Union's financial prospects can make up for the damage done, and also to create a framework to address any potential problems in the future.
I voted in favour of setting up this committee since I am of the opinion that it is of crucial importance, in the light of the competences resulting from the Treaty of Lisbon, that the European Parliament adopts a clear strategic line for the post-2013 financial framework, so that political priorities are defined that contribute to the consolidation of European integration. I support more political integration and coordinated and strengthened European governance. My opinion is that the European project will only advance if there is de facto solidarity, providing strong economic, social and territorial cohesion. It will be important for this committee to reach a consensus on reforming the system of financing of the EU budget in such a way as to provide a solid basis for negotiations on the new Multiannual Financial Framework. I sit on this committee on behalf of the Group of the European People's Party (Christian Democrats), and am aware of the importance of the work that this committee will undertake and of the difficulties it will encounter. I am, nevertheless, convinced that the great difficulties involved in reaching a consensus on a Europe that has effective solidarity and is more politically integrated will be overcome in the European Parliament. I hope the same is true of the Council.
The composition and the objectives outlined for this committee will be fundamental in achieving a Multiannual Financial Framework to be implemented starting in 2014 that can be prepared for the great challenges that are foreseen, particularly as regards support for sustainable and qualitative economic growth and for long-term investments, in order to face the long-term effects of the current crisis being felt in the EU.
I voted in favour of the resolution as it is my opinion that it is essential to set up a committee to start to discuss the post-2013 financial framework, particularly to specify the relationship between the reform of the EU budget financing system and a review of expenditure, so as to provide the Committee on Budgets with a solid basis for negotiations over the new Multiannual Financial Framework.
We, the Group of the Greens/European Free Alliance, are very much in favour of this committee, which will allow us to find strategic lines for the future by thinking about a way out of the current complex crisis.
in writing. - This was a purely organisational vote and our group had no objections to adopting this proposal for a decision. This is why we simply voted in favour.
This is a vote for the reorganisation of the numerical strength of the Delegation to the CARIFORUM-EU Parliamentary Committee. I have no objections regarding the adoption of this proposal for a decision. I therefore voted in favour of it.
in writing. - This was a purely organisational vote and our group had no objections to adopting this proposal for a decision. This is why we simply voted in favour.